                     2:19-mj-07173-EIL # 1
AO 106 (Rev. 04/10) Application for a Search Warrant
                                                              Page 1 of 70                                                               E-FILED
                                                                                                Thursday, 08 August, 2019 03:46:01 PM
                                                                                                          Clerk, U.S. District Court, ILCD
                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                           Central District of Illinois
                                                                                                                                          0
                In the Matter of the Search of
                                                                         )
         (Briefly describe the property to he searched                   )
          or ident(/y the person by name and address)                               Case No.
                                                                         )
              Facebook User ID 799668227                                 )
                Hosted by Facebook Inc.                                  )
         1601 Willow Road, Menlo Park, California                        )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of pe1jury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  Attachment A

located in the              Northern              District of _____C=al"'if-"o"-rn"-ia=----_ _~ , there is now concealed (identify the
person or describe rhe property to be seized):

 Attachment B

          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                  ,&{ evidence of a crime;
                  rlf contraband, fruits of crime, or other items illegally possessed;
                  rif prope1iy designed for use, intended for use, or used in committing a crime;
                  rlf a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                           Ofjense Description
        18 U.S.C. § 1073                           Flight to Avoid Prosecution



          The application is based on these facts:

        See affidavit of FBI TFO Chad Ramey, which is attached hereto and specifically incorporated herein.

          ii Continued on the attached sheet.
          rlf   Delayed notice of 30. . days (give exact ending date if more than 30 days:              . . . ____ . . ) is requested
                under 18 U.S.C. § 3103~, the basis of which is set forth on the altacJ._]i'd--slr1'5:t?T-- -- - -


                                                                         -~
                                                                         s/Chad Ramey
                                                                                                                            _ ~-
                                                                                                App)ifunt 's signature

                                                                                               fBiTFO Chad Ramey
                                                                                                Printed name and title

Sworn to before me and signed in my presence.                                   s/Eric Long


Date:             08/08/2019


City and state: Urbana, Illinois                                                     Hon. Eric I. Long, U.S. Magistrate Judge
                                                                                                Printed name and title
            2:19-mj-07173-EIL # 1   Page 2 of 70



                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

IN THE MATTER OF THE SEARCH OF
FACEBOOK USER ID 799668227                    CaseNo.    19-   mj- "7173,
HOSTED BY FACEBOOK INC.
1601 WILLOW ROAD                              Filed Under Seal
MENLO PARK, CALIFORNIA

                           AFFIDAVIT IN SUPPORT OF
                    AN APPLICATION FOR A SEARCH WARRANT

       I, Chad Ramey being first duly sworn, hereby depose and state as follows:

                    INTRODUCTION AND AGENT BACKGROUND

       1.       I make this affidavit in support of an application for a search warrant

under Federal Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(l)(A) for

information about and including the accessing location of Facebook user identification

"799668227" (hereinafter "Target Account"), whose service provider is Facebook, a

communications service provider located at Menlo Park, California. The Target Account

is described herein and in Attachment A, and the information to be seized is described

herein and in Attachment B.

       2.       Because this warrant seeks the prospective collection of information,

including location information, that may fall within the statutory definitions of

information collected by a "pen register" and/ or "trap and trace device," see 18 U.S.C. §

3127(3) & (4), the requested warrant is designed to also comply with the Pen Register

Act. See 18 U.S.C. §§ 3121-3127. The requested warrant therefore includes all the
            2:19-mj-07173-EIL # 1   Page 3 of 70



information required to be included in an order pursuant to that statute. See 18 U.S.C. §

3123(b)(1).

       3.       I have been a police officer for the Decatur Police Department, Decatur,

Illinois for twenty-four (24) years. For the past twenty (20) years I have been assigned to

the Decatur Police Department Street Crimes Unit. I am also assigned as a Task Force

Officer with the Federal Bureau of Investigation, assigned to the Eastern Illinois Violent

Criminal Enterprise and Drug Trafficking Organization Task Force. I am assigned to

investigate complex criminal enterprises, including Drug Trafficking Organizations

(DTO). I have participated in narcotics investigations involving the manufacture,

transportation, and distribution of controlled substances. These investigations have

resulted in the seizure of controlled substances and proceeds from the sale of controlled

substances, as well as arrests and convictions of drug traffickers. I am familiar with, and

have utilized, normal methods of investigation, including, but not limited to physical

and electronic surveillance, questioning of witnesses, the use of search and arrest

warrants, the use of informants, the use of pen registers, analysis of telephone records,

and the utilization of undercover agents.

      4.       The facts in this affidavit come from my personal observations, my

training and experience, and information obtained from other agents and witnesses.

This affidavit is intended to show merely that there is sufficient probable cause for the

requested warrant and does not set forth all of my knowledge about this matter.




                                            2
            2:19-mj-07173-EIL # 1     Page 4 of 70



       5.       Based on the facts set forth in this affidavit, there is probable cause to

believe that Courtney Johnson (hereinafter "Target Subject") has conspired to possess

with the intent to distribute a controlled substance in violation of 21 U.S.C. §§ 846,

841(a)(l) and (b)(l)(C). Target Subject was charged with these crimes on July 3, 2019, by

complaint and is the subject of an arrest warrant issued on July 3, 2019. There is also

probable cause to believe that Target Subject is aware of these charges and has fled.

There is also probable cause to believe that the information described in Attachment B

will assist law enforcement in arresting Target Subject, who is a "person to be arrested"

within the meaning of Federal Rule of Criminal Procedure 41(c)(4).

       6.      The court has jurisdiction to issue the proposed warrant because it is a

"court of competent jurisdiction" as defined in 18 U.S.C. § 2711. Specifically, the Court

is a district court of the United States that has jurisdiction over the offense being

investigated, see 18 U.S.C. § 2711(3)(A)(i).

                                    PROBABLE CAUSE

       7.      The United States, including Federal Bureau of Investigation, is

conducting a criminal investigation of Target Subject and other individuals who have

conspired to possess with the intent to distribute a controlled substance in violation of

21 U.S.C. §§ 846, 841(a)(l) and (b)(l)(C). Target Subject was charged with these crimes

on July 3, 2019, by way of a criminal complaint presented to U.S. Magistrate Judge Eric

I. Long. U.S. Magistrate Long issued an arrest warrant for Target Subject on July 3, 2019.

The aforementioned application, supporting affidavit, and warrant are incorporated as


                                               3
            2:19-mj-07173-EIL # 1   Page 5 of 70



"ADDENDUM A." Subsequent to the issuance of the arrest warrant, there is also

probable cause to believe that Target Subject is aware of these charges and has fled in

violation of 18 U.S.C. § 1073.

       8.       On July 11, 2019, several search warrants were executed in the Decatur,

Springfield, Collinsville and St. Louis area. The search warrant in St. Louis was an

apartment being Target Subject's primary residence. Target Subject was not located but

his girlfriend Ivana Booker and son Cameron Johnson were present. Jennifer Fisher

(Target Subject's mother), Gabrielle Johnson (Target Subject's sister) and Timothy Ealey

(associate and co-conspirator) all were arrested reference Federal Arrest Warrants for

conspiracy to distribute controlled substances. As of the date of this affidavit, Target

Subject's whereabouts remains unknown and the arrest warrant remains unserved.

       9.      On July 17, 2019, I interviewed Target Subject's grandmother, Kathryn

Kelsheimer. On August 6, 2019, Kelsheimer was again interviewed. Kelsheimer stated

that on July 17, 2019, after the initial interview, she returned home to her residence. She

received a telephone call from Target Subject. Kelsheimer told Target Subject she had

been interviewed and told Target Subject he had an arrest warrant for his arrest and

h·ied to talk Target Subject into turning himself in to law enforcement.

      10.      On July 22, 2019, Assistant U.S. Attorney Ryan Finlen had a conversation

with Attorney Jonathan Feldman. According to AUSA Finlen, Feldman identified

himself as representing Target Subject. AUSA Finlen informed me that AUSA Finlen

advised Feldman that Target Subject had an active Federal Arrest Warrant. AUSA

                                            4
         2:19-mj-07173-EIL # 1      Page 6 of 70



Finlen also relayed that Feldman told AUSA Finlen that Feldman discussed the

possibility of Target Subject surrendering to Law Enforcement.

       11.    On August 7, 2019, law enforcement personnel viewed the page

associated with the Facebook Target Account:

              Facebook User ID:           799668227
              Facebook Username:          gottis.way.9
              Facebook Name:              Courtney Johnson




                           Figure 1: Facebook Profile Picture for
                             Faceboolc Name Courtney Johnson

The affiant is visually familiar with Target Subject. On multiple instances the affiant has

conducted video and in-person surveillance of Target Subject. The affiant believes the

profile picture depicts Target Subject. The Target Account's timeline indicated the

profile picture had been updated "Yesterday at 12:06 AM" indicating that on August 6,

2019, at 12:06 AM the Target Account was accessed.




                                             5
         2:19-mj-07173-EIL # 1                 Page 7 of 70



                            ifi.   Coitrtney John.:saon U!)lla\ed ~,iC' profile p1c::urt
                            V      Yeslmmym12otAM 0




                            Figure 2: Facebook Timeline event for
                              Facebook Name Courtney Johnson

       12.    Based on the Target Subject's knowledge of the warrant for his arrest and

the recent activity on his Facebook account, I believe there is probable cause to believe

that the information provided by Facebook (outlined below) regarding the Target

Subject's account will enable law enforcement to locate and arrest the Target Subject.

                      FACEBOOK TECHNICAL BACKGROUND

       13.    Facebook owns and operates a free-access social networking website of

the same name that can be accessed at http:/ /www.facebook.com. Facebook allows its

users to establish accounts through which users can share written new, photographs,

videos, and other information with other Facebook users, and sometimes with the

general public.

       14.    Facebook asks users to provide basic contact information, either during

the registration process or thereafter. This information may include the user's full name,

birth date, contact e-mail address, physical address (including city, state, and zip code),
                                                                    6
         2:19-mj-07173-EIL # 1      Page 8 of 70



telephone numbers, screen names, websites, and other personal identifiers. Facebook

also assigns a user identification number to each account.

       15.    Facebook users can select different levels of privacy for communications

and information associated with their Facebook accounts. By adjusting these privacy

settings, a Face book user can make information in the user's account available only to

himself or herself, to other specified Facebook users, to all Facebook users, or to anyone

with access to the Internet, including people who are not Facebook users. Facebook

accounts also include other account settings that users can adjust to control, for

example, the types of notifications they receive from Face book. Depending on the user's

privacy settings, Facebook may also obtain and store the physical location of the user's

device(s) as they interact with the Facebook service on those device(s).

       16.   Facebook users may join one or more groups or networks to connect and

interact with other users who are members of the same group or network. A Facebook

user can also connect directly with individual Facebook users by sending each user a

"Friend Request." If the recipient of a "Friend Request" accepts the request, then the

two users will become "Friends" for purposes of Facebook and can exchange

communications or view information about each other. Each Face book user's account

includes a list of that user's "Friends" and a "Mini-Feed," which highlights information

about the user's "Friends," such as profile changes, upcoming events, and birthdays.

      17.    Facebook users can create profiles that include photographs, lists of

personal interests, and other information. Face book users can also post" status" updates

                                            7
           2:19-mj-07173-EIL # 1     Page 9 of 70



about their whereabouts and actions, as well as links to videos, photographs, articles,

and other items available elsewhere on the Internet. Facebook users can also post

information about upcoming "events," such as social occasions, by listing the event's

time, location, host, and guest list. A particular user's profile page also includes a

"Wall," which is a space where the user and his or her "Friends" can post messages,

attachments, and links that will typically be visible to anyone who can view the user's

profile.

       18.     Facebook has a Photos application, where users can upload an unlimited

number of albums and photos. Another feature of the Photos application is the ability to

"tag" (i.e., label) other Face book users in a photo or video. When a user is tagged in a

photo or video, he or she receives a notification of the tag and a link to see the photo or

video. For Facebook's purposes, a user's "Photoprint" includes all photos uploaded by

that user that have not been deleted, as well as all photos uploaded by any user that

have that user tagged in them.

       19.    Facebook users can exchange private messages on Facebook with other

users. These messages, which are similar to e-mail messages, are sent to the recipient's

"Inbox" on Facebook, which also stores copies of messages sent by the recipient, as well

as other information. Facebook users can also post comments on the Facebook profiles

of other users or on their own profiles; such comments are typically associated with a

specific posting or item on the profile.




                                            8
         2:19-mj-07173-EIL # 1      Page 10 of 70



       20.    Facebook Notes is a blogging feature available to Facebook users, and it

enables users to write and post notes or personal web logs ("blogs"), or to import their

blogs from other services, such as Xanga, LiveJournal, and Blogger.

       21.    The Facebook Gifts feature allows users to send virtual "gifts" to their

friends that appear as icons on the recipient's profile page. Gifts cost money to

purchase, and a personalized message can be attached to each gift. Facebook users can

also send each other "pokes," which are free and simply result in a notification to the

recipient that he or she has been "poked" by the sender.

       22.    In addition to the applications described above, Facebook also provides its

users with access to thousands of other applications on the Facebook platform. When a

Face book user accesses or uses one of these applications, an update about that the user's

access or use of that application may appear on the user's profile page.

       23.    Some Facebook pages are affiliated with groups of users, rather than one

individual user. Membership in the group is monitored and regulated by the

administrator or head of the group, who can invite new members and reject or accept

requests by users to enter. Facebook can identify all users who are currently registered

to a particular group and can identify the administrator and creator of the group.

Facebook also assigns a group identification number to each group. Facebook uses the

term "Group Contact Info" to describe the contact information for the group's creator

and administrator, as well as the current status of the group profile page.




                                            9
         2:19-mj-07173-EIL # 1      Page 11 of 70



       24.    Facebook uses the term "Neoprint" to describe an expanded view of a

given user profile. The "Neoprint" for a given user can include the following

information from the user's profile: profile contact information; Mini-Feed information;

status updates; links to videos, photographs, articles, and other items; Notes; Wall

postings; friend lists, including the friends' Facebook user identification numbers;

groups and networks of which the user is a member, including the groups' Facebook

group identification numbers; future and past event postings; rejected "Friend"

requests; comments; gifts; pokes; tags; and information about the user's access and use

of Facebook applications.

       25.   Facebook also retains IP address logs for a given user ID or IP address.

These logs may contain information about the actions taken by the user ID or IP address

on Facebook, including information about the type of action, the date and time of the

action, and the user ID and IP address associated with the action.

      26.    Social networking providers like Facebook typically retain additional

information about their users' accounts, such as information about the length of service

(including start date), the types of service used, and the means and source of any

payments associated with the service (including any credit card or bank account

number). In some cases, Facebook users may communicate directly with Facebook

about issues relating to their account, such as technical problems, billing inquiries, or

complaints from other users. Social networking providers like Facebook typically retain

records about such communications, including records of contacts between the user and

                                           10
        2:19-mj-07173-EIL # 1         Page 12 of 70



the provider's support services, as well records of any actions taken by the provider or

user as a result of the communications.

      27.      Therefore, the computers of Facebook are likely to contain all the material

just described, including stored electronic communications and information concerning

subscribers and their use of Facebook, such as account access information, transaction

information, and account application.

        STORED WIRE AND ELECTRONIC COMMUNICATION ACCESS

      28.      Title 18, U.S.C. §§ Sections 2701 through 2711, is entitled "Stored Wire and

Electronic Communications and Transactional Records Access."

            a. Title 18, U.S.C. § 2703(a) provides, in part:

               A governmental entity may require the disclosure by a provider of
               electronic communication service of the contents of a wire or electronic
               communication, that is in electronic storage in an electronic
               communications system for one hundred and eighty days or less, only
               pursuant to a warrant issued using the procedures described in the
               Federal Rules of Criminal Procedure by a court with jurisdiction over the
               offense under investigation or equivalent State warrant. A governmental
               entity may require the disclosure by a provider of electronic
               communications services of the contents of a wire or electronic
               communication that has been in electronic storage in an electronic
               communications system for more than one hundred and eighty days by
               the means available under subsection (b) of this section.

            b. Title 18, United States Code, Section 2703(b) provides, in part:

               (1) A governmental entity may require a provider of remote computing
               service to disclose the contents of any electronic communication to which
               this paragraph is made applicable by paragraph (2) of this subsection

                      (A) without required notice to the subscriber or customer, if the
                      governmental entity obtains a warrant issued using the procedures
                      described in the Federal Rules of Criminal Procedure by a court
                                              11
2:19-mj-07173-EIL # 1     Page 13 of 70



          with jurisdiction over the offense under investigation or equivalent
          State warrant.

    (2) Paragraph (1) is applicable with respect to any wire or electronic
    communication that is held or maintained on that service

          (A) on behalf of, and received by means of electronic transmission
          from (or created by means of computer processing of
          communications received by means of electronic transmission
          from), a subscriber or customer of such remote computer service;
          and

          (B) solely for the purpose of providing storage or computer
          processing services to such subscriber or customer, if the provider
          is not authorized to access the contents of any such
          communications for purposes of providing any services other than
          storage or computer processing.

c. The government may also obtain records and other information

   pertaining to a subscriber to or customer of electronic communication

   service or remote computing service by way of a search warrant. See 18

   U.S.C. § 2703(c)(l)(A). No notice to the subscriber or customer is required.

   See 18 U.S.C. § 2703(c)(3).

d. The statute permits the warrant to be served on the provider, who will

   then disclose the relevant records to the officer, who need not be onsite at

   the time the search is executed. Title 18, United States Code, Section

   2703(g), provides, in part:

   Presence of Officer Not Required Notwithstanding section 3105 of this
   title, the presence of an officer shall not be required for service or
   execution of a search warrant issued in accordance with this chapter
   requiring disclosure by a provider of electronic communications service or
   remote computing service of the contents of communications or records or

                                 12
2:19-mj-07173-EIL # 1      Page 14 of 70



     other information pertaining to a subscriber to or customer of such
     service.

 e. Title 18, United States Code, Section 2711, provides, in part:

     As used in this chapter

     (1) the terms defined in section 2510 of this title have, respectively, the
     definitions given such terms in that section;

     (2) the term "remote computing service" means the provision to the public
     of computer storage or processing services by means of an electronic
     communications system.

f.   Title 18, United States Code, Section 2510, provides, in part:

     (8) "contents," when used with respect to any wire, oral, or electronic
     communication, includes any information concerning the substance,
     purport, or meaning of that communication; ...

     (14) "electronic communications system" means any wire, radio,
     electromagnetic, photo optical or photo electronic facilities for the
     transmission of wire or electronic communications, and any computer
     facilities or related electronic equipment for the electronic storage of such
     communications; ...

     (15) "electronic communication service" means any service which
     provides to users thereof the ability to send or receive wire or electronic
     communications; ...

     (17) "electronic storage" means

           (A) any temporary, intermediate storage of a wire or electronic
           communication incidental to the electronic transmission thereof;
           and

           (B) any storage of such communication by an electronic
           communication service for purposes of backup protection of such
           communication.




                                   13
         2:19-mj-07173-EIL # 1      Page 15 of 70



                             AUTHORIZATION REQUEST

       29.     Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).

       30.     I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of

Criminal Procedure 41(£)(3), that the Court authorize the officer executing the warrant

to delay notice until 30 days after the collection authorized by the warrant has been

completed. There is reasonable cause to believe that providing immediate notification of

the warrant may have an adverse result, as defined in 18 U.S.C. § 2705. Providing

immediate notice to the user of the Target Account would seriously jeopardize the

ongoing investigation, as such a disclosure would give that person an opportunity to

destroy evidence, change patterns of behavior, notify confederates, and continue flight

from prosecution. See 18 U.S.C. § 3103a(b)(l). As further specified in Attachment B,

which is incorporated into the warrant, the proposed search warrant does not authorize

the seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the extent

that the warrant authorizes the seizure of any wire or electronic communication (as

defined in 18 U.S.C. § 2510) or any stored wire or electronic information, there is

reasonable necessity for the seizure for the reasons set forth above. See 18 U.S.C. §

3103a(b)(2).

       31.     I further request that the Court direct Facebook to disclose to the

government any information described in Attachment B that is within the possession,

custody, or control of Facebook. I also request that the Court direct Facebook to furnish


                                            14
         2:19-mj-07173-EIL # 1     Page 16 of 70



the government all information, facilities, and technical assistance necessary to

accomplish the collection of the information described in Attachment B unobtrusively

and with a minimum of interference with Face book's services.

       32.    I further request that the Court authorize execution of the warrant at any

time of day or night, owing to the potential need to access the data at all times to

include those outside of daytime hours.

       33.    I further request that the Court order that all papers in support of this

application, including the affidavit and search warrant, be sealed until further order of

the Court. These documents discuss an ongoing criminal investigation that is neither

public nor known to all of the targets of the investigation. Accordingly, there is good

cause to seal these documents because their premature disclosure may seriously

jeopardize that investigation.

                                                Respect(g1!ysubmitted,.
                                            s/Chad Ramey


                                                Chad Ramey         //
                                                Task Force Officer
                                                Federal Bureau of Investigation


      Subscribed and sworn to before me on August 8, 2019.
       s/Eric Long




                                           15
     2:19-mj-07173-EIL # 1       Page 17 of 70




                                 ATTACHMENT A


                              Property to Be Searched


1. The data associated with the following Facebook User ID:

          799668227

   Hosted by Facebook Inc., 1601 Willow Road, Menlo Park, California, USA.
        2:19-mj-07173-EIL # 1         Page 18 of 70



                                      ATTACHMENT B


                                Particular Things to be Seized


I.    Information to be Disclosed by Facebook, Inc. (the "Provider")

              To the extent that the information described in Attachment A is within the

      possession, custody, or control of Facebook, Facebook is required to disclose the

      following information to the government for each User ID listed in Attachment A:

              1.     All account infonnation data to include user ID, profile, user name, friends

      list, information available from the NEOPRINT, subscriber, payment, IP address logs,

      MAC address logs, cellular data, photographs, videos, attachments, posts, stored

      communications, all transactional logs, device information, information as it relates to

      other programs/applications/websites being utilized by the associated user of the account,

      and access information.

             2.      All physical location data collected by Facebook for the user of the

      account, including any data collected by Facebook's location services via the user's

      mobile phone or other device, on a real-time or near-real time basis. Facebook is

      required to provide any such data they collect, regardless of the time of day.

             This wan-ant does not authorize the seizure of any tangible property. In approving

      this warrant, the Court finds reasonable necessity for the seizure of the Location

      Information. See 18 U.S.C. § 3103a(b)(2).

II.   Information to Be Seized by the Government

             All infonnation described above in Section I that will assist in arresting Courtney

      Johnson, who was charged with violating 21 U.S.C. §§ 846, 84l(a)(l) and (b)(l)(C) on
         2:19-mj-07173-EIL # 1          Page 19 of 70



       July 3, 2019, is the subject of an arrest warrant issued on July 3, 2019, and is a "person to

       be arrested" within the meaning of Federal Rule of Criminal Procedure 4l(c)(4).

               Law enforcement personnel (who may include, in addition to law enforcement

       officers and agents, attorneys for the government, attorney supp01i staff, agency

       personnel assisting the government in this investigation, and outside technical experts

       nnder government control) are authorized to review the records produced by the Provider

       in order to locate the things particularly described in this WaiTant.

              This data shall be made accessible by the provider to the Federal Bureau of

       Investigation 24/7, day or night, and/or email to Chad Ramey at ceramey@fbigov.

III.   Time for Production by Provider

              The provider shall begin producing the information required by this attachment

       within seven (7) days of the date of service of the warrant.

IV.    Duration of Production

              The Provider shall produce the infonnation required by this attachment for a

       period of thirty (30) days from the date of issuance of this warrant with the exception of

       stored communications (message content). The production of stored communications

       (message content) shall be provided one time. The warrant does not authorize the

       ongoing production of new communication content (messages).




                                                 2
2:19-mj-07173-EIL # 1   Page 20 of 70




   ADDENDUM A
                   2:19-mj-07173-EIL # 1            Page 21 of 70

AO 91 (Rev. l l/! l) Criminal Complaint
                                                                                                                     F'11 ED
                                       UNITED STATES DISTRICT COlJRT
                                                             for the
                                                                                                                       JUL -3 2019
                                                 Central District of Illinois                                 CEijrf~iJ[~«,(f,,,o,s
                   United States of America
                                  V,
                                                                        Case No. i 9-MJ-       1/ 3 3
    COURTNEY TYLER JOHNSON, a/Kia "Erve:"
    TIMOTHY LEE EALEY, a!kia "Rico;"
    JENNJFER FISHER, a/La "Jennifer Mann;"
    GAB Rf ELLE JOHNSON; and
    JACKIE D. CAMPBELL,
                            Defendam(>)
                                              CRIMINAL COMPLAINT
           I, the complainant in this case, state that the foliowing is true to the best ofmy knowledge and belief.
    Beginning on an unknown date but no later than on or about August 8, 2018, and continuing to on or abom May L 2019,
    in Macon County in the Central District of lllinois and elsewhere, the defendant violated:

                                                                         Offense Description
          Code Sec1ion
  21 U.S.C. Seci.ions 846, 84l(a)(I) & 84J(b)(l )(C)           Conspiracy to possess with the intent
                                                               to distribute marijuana
                                                                                                     A TRUE COPY
                                                                                                             ATTEST
                                                                                       SHiG YAS~~~GA CLERK OF COURT
                                                                                        8y   '·1(lJ_j11.J4,(J
                                                                                                   DEPUTY CLERK
                                                                                              U.S D!STRICT COURT
                                                                                         CEr,_nRA~~l'YTRICT OF ILL!NOIS
          This criminal complaint is based on these facts:                             DA TE       ,;t,;:!____,u_~l~"f_ _ _ _ __
   See the attached affidavit ofFBl Special Agent Mark T. Hill, wllich is incorporated herein by reference.




          r:ll Continued on the attached sheet
                                                                        s/Mark Hill


                                                                                            Compiainant 's signarure

                                                                                 FBI Special Agent Mark T. Hill
                                                                                             Prinied name and title

Sworn to before me and signed in my presence.                               s/Eric Long


Date     _!£,_fa_z_r_f___
                        0
                                                                                                       ==~--------
                                                                       C.,.L.--      I         Judge ·.s signature

City and state:                                                         Hon. Eric L Long, l S Magimate Judge, Central Dist. ofl!linois
                                                                                            Primed name and !itle
2:19-mj-07173-EIL # 1   Page 22 of 70
          2:19-mj-07173-EIL # 1       Page 23 of 70



                               AFFIDAVIT IN SUPPORT OF
                                CRIMINAL COMPLAINT

       l, Mark T. Hill, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

      1.         I am a Special Agent with the Federal Bureau of Investigation (FBI), and

have been since March 2000. I am currently assigned to investigate complex criminal

enterprises, induding Drug Trafficking Organizations (DTO). I have participated in

narcotics investigations involving the manufacture, transportation, and distribution of

controlled substances. These investigations have resulted in the seizure of contrnlled

substances and proceeds from the sale of controlled substances, as well as arrests and

convictions of drug traffickers. I am familiar with, and have utilized, normal methods of

investigation, including, but not limited to physical and elecb:onic surveillance,

questioning of witnesses, the use of search and arrest warrants, the use of informants, the

use of pen registers, analysis of telephone records, and the utilization of undercover

agents.

       2.        I make this affidavit in support of a criminal complaint charging

COURTNEY TYLER JOHNSON, a/k/a "Erve;" TIMOTHY EALEY, a/k/a "Rico;"

GABRIELLE JOHNSON; JENNIFER FISHER; and JACKIE CAMPBELL with

Conspiracy to Possess with Intent to Distribute and Distribution of a Controlled

Substance, namely marijuana, in violation of Title 21, United States Code, Sections 846,

and 841(a)(1).
        2:19-mj-07173-EIL # 1        Page 24 of 70



       3.     The facts in this affidavit come from my personal observations, my training

and experience, and infon11ation obtained irorn other law enforcen1ent agents and

wih1esses. This affidavit is intended to show mere! y that there is sufficient probable cause

for the requested warrant and does not set forth aJi of my knowledge about this matter.

       4.     Based on the facts set forth in this affidavit, there is probable cause to

establish that COURTNEY TYLER JOHSON, afk/a "Erve;" TIMOTHY EALEY, a/k/a

"Rico;" GABRIELLE JOHNSON; JENNIFER FISHER; and JACKIE CAMPBELL,

knowingly became members of a conspiracy to possess with the intent to distribute

marijuana within the Central District of Illinois and elsewhere between an unknown time

but no later than on or about August 2018, to on or about May 1, 2019, with an intent to

advance that conspiracy.

                     FACTS ESTABLISHING PROBABLE CAUSE

       :,.    Federal Bureau of Investigation (FBI) Special Agent Mark Hill has been

involved in the investigation concerning the sale and delivery of cocaine and cannabis by

COURTNEY TYLER JOHNSON (hereinafter "JOHNSON") and members of his Drug

Trafficking Organization (JOHNSON DTO) for more than twenty-four months.

Throughout the course of this investigation, agents have used a number of investigatory

tools to identify the members of the JOHNSON DT0, the means and methods used by

the JOHNSO!\ DT0, the faciiities maintained by the JOHNSON DTO to further their

drug trafficking activities, and the premises and vehicles used by the JOHNSON DTO to

P romote and conceal those drug-traffickin"
                              '-'         b
                                            activities ,


                                             2
           2:19-mj-07173-EIL # 1        Page 25 of 70



          6.      In July 2016, the FBI initiated a joint-investigation with the Decatur Police

Department regarding the illegal drug trafficking activity of the JOHNSON DTO based

on source information that JOHNSON is a major drug source for the Decatur, Illinois

area. During the course of the investigation, I have learned about the membership and

operations of the JOBNSON DTO through discussions with confidential sources,

discussions with other law enforcement officers, and surveillance of JOHNSON DTO

members.

          7.      Throughout this investigation confidential source reporting has been

consistent in identifying JOHNSON as the main supplier of cocaine to the Macon County,

Illinois area, which is within the Central District of Illinois. These sources have also

admitted to purchasing both powder and crack cocaine from JOHNSON's main

disb·ibutors. All confidential sources state that JOHNSON will not deal with anv buver
                                                     "                                 ./   ./




direct.

                                         Target Subjects

          8.      The TARGET SUBJECTS associated with the JOHNSON Drug Trafficking

Organization (DTO) include:

          a. COURTNEY TYLER JOHNSON - identified Leader of the JOHNSON DTO.

               JOHNSON's primary residence has been identified as 25 N. Central Avenue

               #309, St. Louis (Clayton),
                                   •.
                                          Missouri. JOHNSON also stays
                                                                    '
                                                                       at the residence

               occupied by his mother (JENNJFER FISI'IER) located at 3808 Eagle Claw Drive

               in Springfield, Illinois. JOHNSON has no known legitimate employment.


                                                 3
 2:19-mj-07173-EIL # 1       Page 26 of 70



b, GABRIELLE JOHNSON - JOHNSON's sister who resides at 120 S, Center

   Street in Collinsville, Illinois, GABRIELLE is connected to several pieces of

   residential real estate in the Decatur, Illinois area, Pen register trap and trace

   (PRTT) data from one of JOHNSON's knm,vn cellular phone numbers shows

   more than 100 contacts with 217-520-5608, a ceUular telephone utilized bv

   GABRIELLE, since December 2018,

c, TIMOTJ:-IY EALEY - primary address of 10 Whippoorwill in Decatur, Illinois,

   EALEY has been identified as one of JOHNSON' s re-distributors of cocaine

   and cannabis in the Decatur, Illinois area, Two controlled purchases of cocaine

   from EALEY and EALEY' s son, DALTON DREW, have been made, PRn.- data

   from one of JOHNSON' s known cellular phone numbers shows more than 150

   contacts with 217-520-4698, a cellular telephone utilized by EALEY, since

   December 2018,

d, JENNIFER FISHER- JOHNSON' smother, Primary address of 3808 Eagle Claw

   Drive in Springfield, Illinois, JENNIFER FISHER was the passenger in a car

   driven by her husband and JOHNSON's stepfather, SHANNON FISHER,

   during a traffic stop in February 2018 in which iaw enforcement seized 523,500

  from the glove compartment of a vehicle she and SHANNON FISHER

   occupied,




                                     4
           2:19-mj-07173-EIL # 1      Page 27 of 70



       e. JACKIE CAMPBELL - primary address of 2595 Peru Road, Decatur, Illinois.

            Records for one o.f JO}INSON's knov✓11 cellular phone numbers shov,,r 17

            contacts with CAMPBELL since March 1, 2019.

                                    Additional Subjects

      9.       ln addition to the TARGET SUBJECTS identified above, the following

individuals associated with the JOHNSON Drug Trafficking Organization (OTO)

include:

      a. KATHRYN KELSHEIMER - JOHNSON's grandmother. KELSHEIMER has

            rented vehicles at the Decatur, Illinois airport that JOHNSON has been seen

            driving. KELSHEIMER' s name has been used to rent storage units in Decatur

            and Springfield, Illinois. These storage units have been identified as facilities

            for JOHNSON to store illegal narcotics.

      b. MARQUEV!N SMITH - primary address of 724 vV. Division Street in Decatur,

            Illinois. SMITH has been identified as one of JOHNSON' s main re-distributors

            of cocaine in the Decatur, Illinois area. Two controlled purchases of cocaine

            from SMITH have been made. PRTT data from one of JOHNSON' s kno,vn

            cellular phone numbers shows more than 60 contacts with 217-619-4442, a

            cellular telephone utilized by SMITH, since December 2018. PRTT data from

            JOJ-!NSON's previously-used ceilular telephone number 217-622-8027 shows

            more than 450 contacts with 217-619-4442 (SMITH) between January 2018 and

            November 2018.


                                              5
         2:19-mj-07173-EIL # 1         Page 28 of 70




        c. DEANDRJ BURTON - primary address of 1212 Lincoln Park in Decatur,

              Illinois. BURTON has been identified as one of JOHNSON' s re-distributors of

              crack cocaine in the Decatur, Illinois area. BURTON has traveled with

              JOHNSON on several occasions. Nine controlled purchases of crack cocaine

              from BURTON have been made. PRTT data from one of JOHNSON's known

              cellular phone numbers shows more than 200 contacts with 217-413-3409, a

              cellular telephone utilized by BURTON, since December 2018.

                         Use of Storage Facilities to Traffic Marijuana

        10.      Source reporting revealed that JOHNSON utilizes storage lockers to store

illegal narcotics. On February 20, 2017, JOHNSON was seen by law enforcement entering

the gated, storage facility knmvn as Northwest Mini-Storage, located at 2330 Route 121,

:--;rvv, in Decatur, Illinois.

        11.      On February 21, 2017, documents relating to storage unit F19 ("Unit F19")

were obtained showing that particular unit is assigned to and rented by Kathryn

Kelsheimer, JOHNSON's grandmother. The storage unit assigned to Kelsheimer is

located in the same area within the Northwest Mini-Storage premises to where law

enforcement saw JOHNSON' s vehicle parked on February 20, 2017. Records indicate that

access into and out of the facility is monitored through an access code individual to each

renter. The access code assigned to Kelsheimer was used the same day and approximate

time that law enforcement savv JOHNSON enter the facility on February 20, 2017.




                                               6
        2:19-mj-07173-EIL # 1       Page 29 of 70



      12.     Northwest Mini-Storage records indicate that the access code assigned to

Keisheimer was used for entry and exit twenty-four (24) times from August 19, 2016,

thrnugh December 24, 2016, twelve (12) times from January 6, 2017, through February 20,

2017, and thirteen (13) times between September 28, 2017, and November 9, 2017.

      13.    On March 2, 2017, a poie camera was installed in order to capture activity

outside of Unit F19. Pole camera video showed JOFlNSON at the locker on each of the

thirteen occasions between September 28, 2017, and November 9, 2017. The visits ranged

in time from three minutes to fifteen minutes with multiple visits on the same day on five

occasions.

      14.    Pole camera video from February 5, 2018, through July 25, 2018, revealed

twenty (20) visits to Unit Fl9 by JOHNSON. On two occasions, May 5, 2018, and July 17,

2018, JOHNSON visited Unit F19 twice in the same day. On three occasions, March 12,

2018, at approximately 11 :06 p.m., May 22, 2018, at approximately 2:29 a.m., and on July

17, 2018, at approximately 9:56 p.m., JOHNSON was observed opening up Unit F19 while

a large quad-cab pickup pulling a large traiJer pulled up and stopped outside of Unit Fl 9.

The visit on March 12, 2018, lasted about five minutes, the visit on May 22, 2018, lasted

about 4 minutes, and the visit on July 17, 2018, lasted less than two minutes.

      15.    Pole camera data on sixteen of the remaining seventeen visits between

February 5, 2018, and July 25, 2018, showed JOHNSON entering Unit F19, usuallv after

dark, and exiting carrying items such as boxes and what appeared to be trash bags. Visits

lasted one minute to twelve minutes. The one visit that JOHNSON did not enter Unit F19

                                            7
        2:19-mj-07173-EIL # 1          Page 30 of 70




was on February 5, 2018. JOHNSON had a lock removed from Unit F19 by an employee

of the storage facility.

        a. Use of Northwest Mini Storage Unit F19

        16.    On July 16, 2018, a District Court Judge in the Central District of Illinois

issued an order authorizing the monitoring and recording of visual, non-verbal conduct

and activities inside of Unit F19 for a period of 30 days. After JOHNSON left Unit F19 on

July 17, 2018, agents were able to install. video surveillance equipment inside Unit F19.

Below is a summary of JOHNSON' s visits to Unit Fl 9, as recorded by pole camera outside

of Unit F19 and video surveillance inside Unit F19 between July 18, 2018 and August 14,

2018:

                a. 7/18/2018
                            1.   8:12 p.m. - JOHNSON arrives at Unit F19 driving a newer
                                white four-door vehicle. JOHNSON unlocked and entered
                                Unit F19.
                            n. 8:13 p.m. - JOHNSON carried out a box and placed the box in
                                the backseat of vehicle.
                           iii. 8:14 p.m. - JOHNSON closed door and locked Unit Fl9 and
                                leaves area in the vehicle.
                           iv. Surveillance cameras inside Unit F19 showed JOHNSON
                                removing five (5) clear, sealed packages, suspected of holding
                                at least one-pound of cannabis, from a blue plastic bin and
                                wrapping the five packages in brown paper and placing all
                                five packages into a brown box.

                b. 7/25/2018
                         i. 8:22 p.m. • JOHNSON arrived at Unit Fl9 in a white Clu·ysler
                            300 followed by a dark colored Dodge Challenger driven by
                            a female, possibly GABRIELLE JOHNSON. JOHNSON
                            pulled out a blue plastic bin from inside Unit E19 and both
                            JOHNSON and the female go through the bin. The female
                            removed two items from the bin and placed those items into
                            the trunk of the Dodge. JOHNSON removed a sack from
                                                8
2:19-mj-07173-EIL # 1       Page 31 of 70




                   inside Unit F19 and placed the sack into the trunk of the
                   Dod"e
                      . t::>.
               ii. 8:25 p.m. - both left the area after JOHNSON secures the door
                   to Unit F19.

     C.   8/9/?018
                 i. 9:32 p.m. - JOHNSON, ,vearing a white t-shirt and black
                    sweat pants with a white sh·ipe, walked up to Unit F19 as a
                    large truck pulling an enclosed trailer pulled up to Unit F19
                    and stops. JOHNSON opens the door to Unit F19 as the driver
                    of the truck, a white male, exits the cab and walks toward the
                    back of the trailer. JOHNSON also walks toward the back of
                    the trailer. JOHNSON makes nine trips back and forth from
                    the back of the traiier into Unit F19 each time placing one large
                    brown box into Unit F19 then reh1rning to the back of the
                    trailer empty handed. After placing the ninth box into Unit
                    F19, JOHNSON remained in Unit F19.
                ii. 9:36 p.m. - white male gets back into the driver's seat of t!ie
                    truck. A white female is observed sitting in the front
                    passenger seat of the truck. The truck and trailer pull away.
              iii. 9:37 p.m. - JOHNSO'-\ exits Unit F19 then closes and locks the
                    door to Unit F19. JOHNSON then reaches down to the ground
                    and appears to grab an item off the ground with his left hand.
                    JOHNSON then walks away. lt appears that lights to a nearby
                    vehicle turn on, The lights then fade away as if the vehicle is
                    pulling away.
               iv, Surveillance cameras inside Unit F19 show JOHNSON
                    opening a brown box by pealing back tape on top of the box.
                    JOHNSON, using the light from a cellular telephone appears
                    to be checking the contents of the box.

     d. 8/10/2018
                L   8:32 p.m. - a white sedan, similar to JOHNSON's white
                    Chrysler 300, drove by and parked out of camera view east of
                    Unit F19,
               .ii. 8:33 p.m. - JOHNSON, wearing a white t-shirt and brown
                    shorts, walked up to Unit F19, unlocked and opened the door
                    to Unit F19 and stepped inside. A light was seen inside Unit
                    F19.
              iii. 8:38 p.rn. - JOHNSO'\f exited Unit F19 carrying a large brown
                    box and walked toward the area where the white sedan was
                    seen driving toward.
                                     9
      2:19-mj-07173-EIL # 1       Page 32 of 70




                     iv. 8:39 p.m. - JOHNSON walked back to Unit F19 empty
                         handed, closes the door to Unit F19 and locks it. JOHNSON
                         then walked back toward where the white sedan was seen
                         driving toward.
                      v. Surveillance cameras inside Unit F19 showed JOHNSON
                         placing five (5) clear, sealed packages, suspected of holding at
                         least one-pound of cannabis, into a large clear bag. JOHNSON
                         then places the clear bag into a brmvn box. JOHNSON is using
                         the light from a cellular telephone. JOHNSON then exited
                         Unit Fl 9 and returned a short time later and closes the door.

             e. 8/14/2018
                      i. 9:18 p.m. - JOHNSON, wearing a white t-shirt and shorts
                         walked up to Unit F19 from the east rolling two bicycles.
                         JOHNSON uniocked and opened Unit Fl 9 after laying the
                         bicycles down near Unit Fl 9. JOHNSON removed one brown
                         box from inside Unit F19 and carried the box to the east of
                         Unit F19 and returned to Unit F19 empty handed. JOHNSO I\
                         does this five times removing five brown boxes, one at a time,
                         from UnitF19.
                     ii. 9:20 p.m. - JOHNSON returned to Unit F19 after carrying out
                         the 5 th box. JOHNSOJ\' rolled one bicycle into Unit Fl 9 and
                         stepped out. JOHNSON then carried the other bicycle and he
                         walked east away from Unit F19.
                    iii. 9:21 p.rn. - JOHNSON returned to Unit F19 empty handed
                         and looks inside Unit Fl 9 then walked east away from Unit
                         F19. JOHKSON returned to Unit F19 with an unknown item
                         in his left hand. JOHNSON stepped inside Unit F19 and bent
                         over as if he was placing the unknown item on the floor
                         against the wall just inside the door to Unit Fl 9.
                    iv. 9:22 p.m. JOHNSON stepped out of Unit F19, closed and
                         locked the door to Unit Fl 9 and walked a way toward the east.
                     v. Surveillance cameras inside Unit F19 showed JOHNSON
                         removing five large brown boxes, one at a time, from Unit Fl 9
                         and carrying the boxes out then returning empty handed.
                         JOHNSON appeared to check the contents of the second box
                         he removed. JOHNSON used the light from a cellular
                         telephone he was holding when checking the contents.

      17.   On August 16, 2018, a Magistrate Judge in the Central District of Illinois

issued an order re-authorizing the monitoring and recording of visual, non-verbal
                                         10
      2:19-mj-07173-EIL # 1       Page 33 of 70




conduct and activities inside of Unit F19 for a period of 30 days. Below is a summary of

JOHNSON' s visits to Unit Fl 9, as recorded by pole camera outside of Unit Fl9 and video

surveillance inside Unit F19 between August 17, 2018 and August 29, 2018:

            a. 8/17/2018
                      i. 8:37 p.m. - a dark-colored sedan pulled up to Unit F19 and
                         stopped. JOHNSON exited the front passenger seat and
                         walked to the rear of the vehicle leaving the passenger side
                         door open. JOHNSON opened the trunk then closed the trunk
                         quickly. JOHNSON then walked to Unit F19. It appears that
                         JOHNSON is holding something in his left hand. JOHNSON
                         unlocked and opened the door to Unit F19 and stepped
                         inside.
                     ii. 8:38 p.m. - JOHNSON stepped out of Unit F19, closed the
                         door to Unit F19 and returns to the front passenger seat of the
                         vehicle. The vehicle pulled a,vay.
                    iii. Surveillance cameras inside Unit F19 showed JOHNSON
                         entering Unit F19 with an unknown item in his left hand.
                         JOHNSON then exited Unit Fl 9 emptv handed and closed the
                         door.

            b. 8/19/2018
                       1. 7:57 p.m. - JOHNSON arrived at Unit Fl 9 in a white Chrysler
                          sedan. JOHNSON exited the driver's seat and left the driver's
                          door open. JOHNSON unlocked and opened the door to Unit
                          F19 and stepped inside.
                     ii. 7:58 p.m. - JOHNSON walked out of On:it F19 carrying what
                          appeared to be a bag with handles in his right hand.
                          JOHNSON opened the trunk to the white Chrysler and placed
                          the bag into the trunk. JOHNSON dosed the trunk to the
                          Chrvsler then walks back to Unit F19 and closed and locked
                          the door. JOHNSON got back into the driver's seat and pulled
                          away. No other occupants were seen in the vehicle.
                    iii. Surveillance cameras inside Unit F19 showed JOHNSON
                          opening the door then stepping inside Unit F19. JOHNSON
                          leaned over as if he was picking up an item from the floor.
                          JOHNSON walked out of Unit F19 carrying a bag with
                          handles in his right hand. JOHNSON dosed the door to Unit
                          F19.


                                          lI
2:19-mj-07173-EIL # 1     Page 34 of 70




    c. 8/22/?018
              i. 7:41 p.rn. - JOHNSON arrived at Unit F19 in a white Chrysler
                 300 displaying Illinois license plate 780405. JOHNSON exited
                 the driver's seat and walked to Unit Fl 9. JOHNSON unlocked
                 and opened the door to Unit F19 and stepped inside.
             ii. 7:42 p.m. - JOHNSON exited Unit F19 carrying a smal.J bag in
                 his left hand and walked to the back of the white Chrysler and
                 opened the tTunk then closed the trunk.
            iii. 7:43 p.m. - JOHNSON returned to Unit F19 empty handed,
                 closed the door and locked Unit F19. JOHNSON returned to
                 the driver's seat of the white CliTysler and pulled away.
            iv. Surveillance cameras inside Unit F19 showed JOHNSON
                 opening the door and stepping inside Unit F19. JOHNSON
                 leaned over as if he was picking up an item on the floor.
                 JOHNSON then walked out of Unit F19 with what appeared
                 to be a small plastic bag in his left hand. JOHNSON returned
                 and closed the door to Unit F19.

    d. 8/23/?DlS
              i. 9:22 p.m. - JOHNSON arrived at Unit F19 in a dark colored
                 sedan. JOHNSON exited the driver's seat and walked to Unit
                 F19. JOHNSON, wearing a white T-shirt, unlocks and opens
                 the door to Unit F19 and steps inside.
             ii. 9:23 p.m. - JOHNSON stepped out of Unit F19, closed and
                 locked the door to Unit F19. JOHNSON entered the driver's
                 seat of the dark colored sedan and pulls away.
            iii. Surveillance cameras inside Unit F19 showed JOHNSON
                 opening the door then stepping inside Unit F19. JOHNSON
                 moved around some boxes and it appeared that JOHNSON
                 removed an item from one box and placed it into another.
                 JOHNSON exited Unit F19 and closed the door.

    e. 8/77 /7018
             1.  8:18 p.m. - Large truck that appeared to be a Dodge guad cab
                  with four running lights on the roof pulling a black enclosed
                 trailer pulled up and stopped outside of Unit Fl 9. As the h·uck
                 came to a stop, JOHNSON came into view from the north
                 V>"alking behind the lTailer toward Unit F19.
             ii. 8:19 p.m. - After the vehicle stopped, the driver, an older
                 white male, wearing jeans and a short sleeve button-down
                 shirt, exited the driver's seat and walked toward the rear of
                 the trailer as JOHNSON was opening the door to Unit F19.
                                 12
2:19-mj-07173-EIL # 1     Page 35 of 70




                 When the driver's door to the vehicle opened the cab light
                 turned on showing a white male with dark-colored short hair,
                 some facial hair, wearing a black sleeveless shirt, sitting in the
                 front passenger seat. JOHNSON stepped inside Unit Fl 9 then
                 exited and walked toward the rear of the trailer. JOHNSON
                 then returned to Unit Fl 9 and went inside. JOHNSON
                 repeated the back and forth from inside Unit Fl 9 to the rear
                 of the trailer eight (8) additional times for a total of nine times.
            iii. 8:21 p.m. - The driver from truck appeared at the rear driver's
                 side corner of the trailer. The driver then walked north out of
                 view.
            iv. 8:22 p.m. - Driver returned to b:uck and opened the rear
                 driver's side passenger door. 111e cab light turned on still
                 showing the white male stiil sitting in front passenger seat.
                 JOHNSON was seen closing the door to Unit F19. The driver
                 closed door to truck and walked toward the rear of the trailer
                 and appeared to meet up with JOHNSON as both moved to
                 the north of Unit F19 out of view. Driver returned to truck,
                 entered driver's seat and pulled away. After the truck and
                 trailer pulled away the door to Unit F19 was closed and
                 JOHNSON was no longer in sight.
              v. Surveillance cameras inside Unit Fl9 showed JOHNSON
                 opening the door then stepping inside Unit F19. JOHNSON
                 moved around a couple large boxes and stepped out of Unit
                 Fl 9 walking toward the west The passenger-side trailer
                 wheels were seen just outside of Unit F19. JOHNSON made
                 nine trips from outside of Unit F19 into Unit F19 placing a
                 large brown box inside Unit F19 each time. JOHNSON exited
                 Unit F19 empty handed and closed the door.

    f. 8/?9/2018
              i. 7:30 p.m. - A white Chrysler 300 pulled up and stopped
                 outside of Unit F19. JOHNSON exited the driver's seat
                 wearing a white shirt and black pants with a white stripe on
                 the sides. As JOHNSON exited the driver's seat, the trunk on
                 the vehicle opened up. JOHNSON walked to Unit F19,
                 unlocked and opened the door. JOHNSON returned to tlie
                 trunk of the vehide, leaned in, and removed several loose
                 items from the trunk and then walked into Unit F19.
             ii. 7:31 p.rn. - JOHNSON exited Unit F19 empty handed and
                 returned to the trunk of the vehicle. JOHNSON removed
                 additional similar items that JOHNSON previouslv removed
       2:19-mj-07173-EIL # 1         Page 36 of 70




                           and returned to Unit F19. JOHNSON walked out of Unit F19
                           and returned to the trunk empty handed. JOHNSON leaned
                           into the h·unk a third time and removed more items and
                           walked into Unit F19. JOHNSON returned to the h·unk empty
                           handed. JOHNSON leaned into the trunk a fourth time and
                           removed additional items and walked into Unit F19 (the items
                           carried into Unit F19 appeared to be clothing items).
                      iii. 7:32 p.m. - JOHNSON exited Unit F19 carrying a large brown
                           box and a large black h·ash bag and placed the bag into the
                           trunk of the vehicle. JOHNSON removed some additional
                           items from the trunk and walked into Unit F19.
                       iv. 7:33 p.m. - JOHNSON exited Unit F19 empty handed.
                           JOHNSON closed and locked the door to Unit F19.
                           JOHNSON rehrmed to the driver's seat of the Chrysler 300
                           and the vehicle pulled away,
                        v. Surveillance cameras inside Unit Fl 9 showed the door to Unit
                           F19 opening. JOHNSON walked in and placed several loose
                           items that appeared to be miscellaneous clothing items into a
                           blue-colored plastic bin, then walked out of Unit F19.
                           JOHNSON did this two additional times. JOHNSOJ\ then
                            returned to Unit F19 and picked up a black trash bag, which
                            appeared to be empty, and opened the bag. JOHNSON
                            reached into a large brown box and tore open a black plastic
                            bag that was inside the brown box. JOHNSON removed five
                            (5) dear packs that contained what appeared to be a large
                            quantity of cannabis and placed each pack, one at a time, into
                            the empty black trash bag. JOHNSOJ\ exited with the black
                            plastic trash bag. JOHNSON entered Unit F19 empty handed
                            then walked out The door to Unit F19 closes.

       18.   On August 29, 2018, a magistrate judge in the Central District of Illinois

issued a search and seizure warrant for the location known as Storage Unit Fl 9 located

within the Northwest Mini-Storage facility, located at 2330 Route 121 NW., Decatur,

Illinois, to search for evidence of violations of 21 U.S.C. 841(a)(1).

       19.   On August 29, 2018, at approximately 11:00 p.m., law enforcement officers

executed the search warrant at Storage Unit F19. The results of the search revealed

                                             14
       2:19-mj-07173-EIL # 1        Page 37 of 70




twelve (12) large brown boxes containing a combined totai of approximatelv one-

hundred and sixty-one (161) vacuum-sealed clear packs containing what investigators

believe is at least I-pound of cannabis in each pack The cannabis was packed in a zip-

lock type clear bag then secured again in a vacuum-sealed bag. ·rhe unopened boxes

were sealed with clear packaging tape. Inside the sealed brown boxes were thick black

plastic trash-type bags that were secured with a zip-tie fastener. Inside each black plastic

bag were at least eighteen (18) clear, vacuum-sealed packs of cannabis.

       20.   Below is a summary of JOHNSON's visits to Unit Fl 9, as recorded by pole

camera outside of Unit F19 and video surveillance inside Unit F19 on August 30, 2018

and September 12, 2018:

             a. 8/30/2018
                       i. 7:07 p.m. Dark-colored Dodge four-door vebcle, displaying
                          an Illinois license plate (partial - last four characters "3416")
                          parked outside of Unit F19. As JOHNSON exited the driver's
                          seat, the h·unk of the vehicle opens. JOHNSON unlocked and
                           opened the door to Unit F19 and stepped inside Unit F19.
                      ii. 7:09 p.m. - JOHNSON exited Unit F19 carrying a large brown
                          box and placed the box into the trunk of the vehicle.
                     iii. 7:10 p.m. - JOHNSON returned to Unit F19 and exited
                          carrying a large black plastic bag in hi.s left hand. JOHNSON
                          placed the bag into the trunk then closed the trunk and
                          returned to Unit Fl 9.
                     iv. 7:11 p.m. - JOHNSON closed and locked the door to Unit F19,
                          returned to the driver's seat of the vehicle and the vehide
                          "oulled awav..•
                      v. Surveillance cameras inside Unit F19 showed the door to Unit
                          F19 opening. JOHNSON entered Unit F19 and looked into
                          several of the open brown boxes and removed approximately
                          nine (9) dear packs from the open boxes and placed those nine
                          p3cks into another open box on top of a black plastic bag
                          inside of that box. JOHNSON then dosed the £laps to the box
                          and appeared to place the clear tape already attached to the
                                            15
2:19-mj-07173-EIL # 1       Page 38 of 70




                  box over the top to secure the flaps. JOHNSON then carried
                  the box out of Unit F19. JOHNSON returned to Unit F19 and
                  pulled dov,m a large brown box from a stack of three brown
                  boxes. JOHNSON opened the box and tore open the black
                  plastic bag inside the box. JOHNSON appeared to pick up a
                  clear pack from another open box inside of Unit F19 and
                  placed that pack into the black plastic bag he just tore open.
                  JOHNSON carried the black plastic bag out of Unit F19.
                  JOHNSON closed the door to Unit F19
              vi. Investigators discovered that JOHNSON's grandmother,
                  KATHRYN S. KELSHEIMER, had a 2012 Dodge four-door,
                  Illinois license plate AC8-3416, registered in her name at the
                  time.

     b. 9 /12/?018
                1. 7:36 p.m. - 7:37 pm - Dark-colored Dodge four-door vehicle

                   drove by Unit F19 and continued west out of sight. A short
                   time later, the same vehicle, displaying an Iliinois license plate
                   (partial - first two characters "AC") appeared from the
                   southeast. TI1e vehicle pu1led up and parked £acing west
                   outside of Unit F19. JOHNSON exited tbe driver's seat of the
                   vehicle. JOHNSON walked up to Unit F19, unlocked and
                   opened the door to Unit F19 and stepped inside.
               ii. 7:39 p.m. - JOHNSON exited Unit F19 carrying a large black
                   plastic h·ash bag in his right hand. JOHNSON opened the
                   trunk to the vehicle and placed the bag into the trunk of the
                   vehicle. JOHNSON left the trunk open then returned to Unit
                   F19 and stepped inside.
             iii. 7:40 p.m. - JOHNSON stepped out of Unit F19 carrying two
                   large black plastic trash bags, one in each hand, and placed the
                   bags into the trunk. JOHNSON closed the h·unk and walked
                   back to Unit Fl 9 and stepped inside for a few seconds and
                   exited Unit F19. JOJ'-INSON closed and locked the door to Unit
                   Fl 9 and returned to the driver's seat of the vehicle. The vehicle
                   pulled away.
              iv. Surveillance cameras inside Unit F19 showed the door to Unit
                   F19 opening. JOHNSON stepped inside Unit F19 and used a
                   light from a cellular phone he was holding. JOHNSON opened
                   the flaps to a large brown box. lnside the brown box was a
                   black plastic trash bag. ,JOHNSON anneared
                                                          ,_ .,    to be rummaoino
                                                                                 D  b
                   through other boxes. JOHNSON pulled out the trash bag from
                   the box he first opened and carried that bag out of Unit F19.
                                    16
        2:19-mj-07173-EIL # 1          Page 39 of 70




                          .JOHNSON reentered Unit F19 empty handed. JOHNSON then
                          picked up two large plastic h·ash bags from inside Unit F19 and
                          carried both bags out. JOHNSON stepped back into Unit F19
                          empty handed, looked around for a few seconds and stepped
                          out. JOHNSON closed the door to Unit F19.
                       v. Law enforcement discovered after the 8/30/2018 visit to Unit
                          Fl9, that )OHNSON's grandmother, KATHRYN 5.
                          KELSHEIMER, had a 2012 Dodge four-door, lllinois license
                          plate ACS-3416, registered in her name at the time of the visit.

      21.    JOHNSON continued to occupy Unit F19 through0l1t 2018 and into 2019 in

a similar fashion as described above. JOHNSON visited Unit Fl 9 on the following dates:

             a. September 24, 2018;

             b. October 3, 2018;

             c. October 21, 2018;

             d. October 30, 2018;

             e. November 4, 2018;

             f. November 13, 2018;

             g. November 26, 2018;

             h. December 16, 2018;

             1.   February 10, 2019;

             j.   February 16, 2019; and

             k. March 3, 2019.

      22.    On February 16, 2019, JOHNSON drove the 2008 Chevro1et Avalanche to

UnH F19. This time, JOHNSON removed two large boxes from Unit F19 and placed them

into the 2008 Chevrolet Avalanche before driving away. Aiter leaving Unit F19,


                                             17
         2:19-mj-07173-EIL # 1       Page 40 of 70




 JOHNSON traveled to Unit A42, which is registered to DEANDRI BURTON. Once at

 Unit A42, JOHNSON removed the two boxes from the 2008 Chevrolet Avalanche and left

 them inside Unit A42 before JOHNSON drove away.

        23.   On March 6, 2019, at approximately 12:45 a.m., JOHNSON drove the 2008

 Chevrolet Avalanche to Lnit F19. JOHNSON removed a l.arge trash bag, another large

 item, and a large brown box from Unit F19 and placed them inside the 2008 Chevrolet

 Avalanche. JOHNSON then drove away from Unit F19 but arrived at Unit A42 minutes

 later. JOHNSON and an unknown individual take items out of the 2008 Chevrolet

 Avalanche, including the large brown box, and left them inside Unit A42.

       b. Use of Northwest Mini Storage Unit A42

        24.   On February 16, 2019, at approximately 9:05 p.m., a Chevrolet Avalanche

 pulled up and stopped outside of Unit A42 located within the Northwest Mini Storage

 facility located at 2330 IL Fiighway 121 in Decatur, Illinois. JOHNSON, wearing a red

 hooded sweat suit, exited the driver's seat. )O}INSON unlocked and opened Unit A42.

 JOHNSON returned to the vehicle and opened the rear passenger side door and removed

 one of the large brown boxes JOHNSON placed into his vehicle minutes earlier.

· JOHNSON carried the large brown box into Unit A42. A minute later, JOHNSON exited

 Unit A42 empty handed. JOHNSO.\J closed and locked the door to Unit A42. JOHNSON

 returns to the driver's seat The vehicle then pulled away.




                                            18
         2:19-mj-07173-EIL # 1        Page 41 of 70




              Investigators discovered that Unit A42 is registered to DEANDRI

BlJRTON, 1 telephone number 217-413-3409, with a move-in date of December 17, 2018.

       26.    On February 16, 2019, JOFINSON drove the 2008 Chevrolet Avalanche to

Unit F19. This time, JOHNSON removed two large boxes from Unit F19 and placed them

into the 2008 Chevrolet Avalanche before driving away. After leaving Unit F19,

JOHNSON traveled to Unit iv12, which is registered to DEANDRI BURTON. Once at

Unit A42, JOHNSON removed the two boxes from the 2008 Chevrolet Avalanche and left

them inside Unit A42 before JOHNSON drove away.

       27.     On March 6, 2019, at approximately 12:32 a.m., law enforcement observed

a Chevrolet Avalanche pull up and stop outside of Unit A42. The last three digits of the

front license plate were "763." JOHNSON exited the driver's seat as a taller black male

exited the front passenger seat. JOHNSON unlocked and opened the door to Unit A42 as

the taller subject opened the rear passenger side door to the vehicle. The tal.ler subject

carried an item into Unit A42 as JOHNSON opened the rear driver's side door to the



1
  By way of background, on May 17, 2018, law enforcement conducted a video- and audio-
recorded controlled purchase of approximately 58.6 grams of crack cocaine from DEANDRI
BURTON using 52400 in pre-recorded monev. 171e transaction took place in Uie area of Union
and Olive Streets in Decatur, 11linois. BURTON sent a subject identified as ROBERT L. GRAY to
n1eet with the confidential informant and that meeting vvas captured on audio and video
recording equipment during t11e purchase of approxinwtely 58,6 granlS of crack cocaine.
Surveillance was conducted throughout tl1e duration of the transaction. Additionally, on July 2,
2018, law enforcement conducted an audio- and video-recorded controHed purchase of
approximately 29 grams of crack cocaine from DEANDRl BURTON using 51200 in pre-recorded
money, The lTansaction took place in the area of Union and Olive Streets in Decatur, Illinois.
Surveillance was conducted throughout tl1e duration of the transaction

                                              19
        2:19-mj-07173-EIL # 1            Page 42 of 70




vehicle. The taller subject exited Unit A42 and stood near the open rear driver's side door.

JOHNSON carried a large box into Unit A42 as the taller subject followed JOHNSON into

Unit A42. Both JOHNSON and the taller subject exited Unit A42 empty handed.

JOHNSON closed and iocked the door to Unit A42 and returned to the driver's seat of

the vehi.cle. TI1e taller subject walked around the vehicle and closed the rear passenger

side door then entered the front passenger side seat area. The vehide pulled away. Illinois

license plate on the front of the vehicle was "2548763" which returned on a 2008 Chevrolet

Avalanche. Investigators have previously identified this vehicle being utilized bv

JOHNSON.

       c. Use of Capitol Storage Unit #190

       28.     Investigators learned that Unit #190, located within the Capitol Storage

facility located at 2225   J.   David Jones Parkway in Springfield, Illinois, ("Unit #190") is,

and at all times relevant to this application, rented to KA11-IRYN KELSHEIMER with a

listed address of 3735 N. Moundford Avenue in Decatur, Illinois.

       29.    On November 13, 2018, at approximately 6:12 p.m., a black Dodge Charger

pulled up to and parked just around the corner to Unit #190. JOHNSON, wearing a grey-

colored hooded jacket or sweatshirt, exited the driver's seat and walked over to Unit

#190. JOHNSON unlocked and opened the door to Unit #190 as a truck pulling a large

enclosed trailer pulled up and stopped near the door to Unit #190. JOHNSON stepped

inside of Unit #190 as the driver of the b:uck, identified as LINDELL WILLEY, walked to

the rear of the trailer and lowered the trailer door. WILLEY stepped into the trailer and


                                                 20
          2:19-mj-07173-EIL # 1     Page 43 of 70




carried out a large brown box and placed the box on the trailer door which was serving

as a ramp for the trailer. WILLEY stepped back into the trailer and carried out another

large brown box and set the box down next to the first box he carried out. JOHNSON

exited Unit #190 carrying a large brown box and carried the box into the trailer.

JOHNSON stepped out of the trailer emptv handed. JOHNS01\J then picked up one of

the boxes that WILLEY removed from the back of the trailer and carried that box into

Unit #190. Then, JOHNSON exited Unit #190 empty-handed and walked to the rear of

the trailer where WILLEY was standing. JOHNSON picked up the second brown box and

appeared to have a conversation with WILLEY. JOHNSON then carried the second box

into Unit #190. ·wrLLEY closed the door to the trailer as JOHNSON stepped out of Unit

#190 and closed and iocked Unit #190. \NILLEY returned to the driver's seat of the truck

as JOHNSON returned to the driver's seat of the Dodge. Both vehicles pulled a,vay

together.

         30.   Below is a summary of pole camera activity outside of Unit #190 on various

dates:

               a. 11/16/?()18

                        i. 4:11 p.m. - Black Dodge Charger displaying Illinois
                           registration ACS-3416 pulled up and stopped outside of 190.
                           JOHNSON exited the driver's seat wearing a brown coat and
                           brown pants. JOHNSON unlocked and opened Unit #190 and
                           stepped inside.
                       ii. 4:12 p.m. - JOHNSON exited Unit #190 carrying a large, open
                           brown box and piaced the box into the rear passenger area of
                           the Dodge.



                                           21
2:19-mj-07173-EIL # 1           Page 44 of 70




                 iii. 4:13 p.m. - JOHNSON returned to Unit #190, closed and locked
                       the door, JOHNSON got back into the driver's seat of the
                       Dodge and the vehicle pulled away.

    b. 11/?6/2018

           11.         8:02 p.rn. - Black Dodge Charger displaying Illinois
                       registration ACS-3416 pulled up and parked outside of Unit
                       #190. JOHNSON, wearing a multi-colored hooded jacket,
                       black pants, and brown boots, exited the driver's seat of the
                       Dodge. JOHNSON unlocked and opened the door to Unit #190
                       and stepped inside.
           iii.        8:03 p.m. - JOHNSON exited Unit #190 carrying a large brown
                       box. JOHNSON placed the box into the rear passenger area of
                       the Dodge.
           1v.         8:04 p.m. - JOHNSON walked back to Unit #190 and stepped
                       inside and then stepped back out with another large brown
                       box. JOHNSON placed that box into the rear passenger area of
                       the Dodge, JOHNSON returned to Unit #190 and stepped
                       inside then immediately stepped out and walked to the
                       passenger side of the Dodge, JOHNSON dosed the rear
                       passenger side door and opened the front passenger side door
                       and leaned into the vehicle. JOHNSON stepped back from the
                       Dodge holding a cell phone in his right hand and walked back
                       inside Unit #190.
           v.          8:06 p.m. - JOHNSON exited Unit #190 carrying a large black
                       trash bag, JOHNSON opened the front passenger side door
                       and placed the bag into the Dodge. JOHNSON closed the front
                       passenger side door and stepped back into Unit #190, closed
                       and locked the door, then returned to the driver's seat of the
                       Dodge, The Dodge then pulled away,

    C.   11 /27 /?018

                  i.   11:58 a.m, - B.lack Dodge Charger displaying Illinois
                       registration AC8-3416 puUed up and parked outside of Unit
                       #190. JOHNSON, wearing a multi-colored hooded jacket,
                       gray sweat pants, and brown boots, exited the driver's seat of
                       the Dodge. JOHNSON opened the rear driver's side door oi
                       the Dodge and removed a bag with handles. JOHNSON
                       carried the bag to the door of Unit #190 and placed the bag
                       down and he unlocked and opened the door to Unit #190.
2:19-mj-07173-EIL # 1      Page 45 of 70




            ii.   11 :59 a.m. - JOHNSON picked up the bag and stepped inside
                  Unit #190. JOHNSON exited Unit #190 empty handed,
                  closed and locked the door to Unit #190, and returned to the
                  driver's seat of the Dodge. The Dodge then pulled away.

    d. J?/14/2018

             i.   2:59 p.m. - Dark-colored Chrysler minivan, displaying
                  Illinois registration BD-45039, pulled up and stopped near
                  Unit #190.
           ii.    3:00 p.rn. - JOHNSON, wearing a dark-colored hooded
                  jacket, iight-colored pants, and brown boots, exited the
                  driver's seat of the minivan. JOHNSON walked in front of
                  the minivan and to the door to Unit #190. JOHNSON
                  unlocked and opened the door to Unit #190 and stepped
                  inside.
          iii.    3:02 p.rn. - JOHNSON exited Unit #190 carrying a large
                  brown box and walked to the rear of the minivan.
                  JOHl'-.JSO-"1 held the box while raising the rear door to the
                  van. JOHNSON then placed the box into the van then
                  lowered the rear door to the .minivan.
           iv.    3:03 p.m, - JOHNSON walks back to Unit #190 and closed
                  and locked the door to Unit #190. Johnson returned to the
                  driver's seat of the minivan. The minivan pulled away.
            v.    *Illinois regish·ation BD-45039 returns on a 2013 Chrysler
                  registered to COURTNEY JOHNSON with an address of
                  3808 Eagle Claw Drive Springfield, Illinois.

    e. 12/22/2018

            1.    2:34 a.m. - Dark-colored Chrysler minivan, displaying lilinois
                  plate BD-45039, pL!lled up and stopped outside of Un.it #190.
                  JOHNSON, wearing a black jacket, black pants, and black &
                  white shoes, exited the driver's seat. JOHNSON un]ocked and
                  opened the door to Unit #190 and stepped inside .
           .ii.   2:35 a.m. - JOHNSON stepped out of Unit #190 and walked
                  to the passenger side door of the minivan and opened the
                  door. JOHNSON then walked to the rear of the mi;1ivan and
                  raised the rear door. JOHNSON then returned to Unit #190
                  and stepped inside.
          iii.    2:36 a.m. - JOHNSON exited Unit #190 carrvino-
                                                             " ,'.:)
                                                                     a laro-e
                                                                          b
                                                                              brown
                  box. JOHNSON placed the box into the rear of the minivan
        2:19-mj-07173-EIL # 1        Page 46 of 70




                            and returned to Unit #190 and stepped ms1oe JOHNSON
                            exited Unit #190 carryirtg another large brown box and placed
                            that box into the rear area of the minivan. JOHNSON then
                            lowered the rear door to the minivan. JOHNSON walked over
                            to the passenger side of the minivan and closee the passenger
                            side door. JOHNSON dosed and locked the door to Unit
                            #190.
                      iv,   2:37 a.m. - JOHNSON returned to the driver's seat of the
                            minivan. The minivan pulled away.
                       v.   *Illinois registration BD-45039 returns on a 2013 Chrysler
                            registered to COURTNEY JOHNSON with an address of 3808
                            Eagle Claw Drive Springfield, Illinois.

       31.    JOHNSON and his girlfriend, Ivana Booker, spent the night at JOHNSON' s

mother's residence at 3808 Eagle Claw Drive, Springfield, Illinois, on April 11, 2019. On

April 12, 2019, JOHNSON's 2013 Chrysler minivan left the residence at approximately

7:24 a.m. and drove to the Calvary Academy at 173[1 W. Jefferson Street, Springfieid,

Illinois. The Calvary Academy is where agents believe JOHNSON' s son attends school.

At approximately 7:40 a.m .• JOHNSON arrived at Unit #190. 111.ere, JOBNSON unlocked

Unit #190, entered Unit #190, and then exited Unit #190 carrying a Neiman Marcus

shopping bag, JOHNSON placed the shopping bag in the rear l1atch a.rea of the minivan

and then covered the bag with loose clothing. JOHNSON then closed and locked Unit

#190 and exited. JOHNSON then drove directly to 3808 Eagle Claw Drive and removed

an item from the rear hatch area of the minivan.

       d. Use of Storage Masters West Main Unit G7

       32.     On May 1, 2019, following the delivery of approximately 170 pounds of

cannabis to JOHNSON, investigators identified another storage facility that JOHNSON

utilizes to store illegal narcotics prior to redistribution, specifically unit G7 within the
                                            24
       2:19-mj-07173-EIL # 1        Page 47 of 70




Storage Masters West Main facility located at 4710 West Main Sh·eet Decatur, lllinois.

Precise phone location data supported by electronic surveillance methods confirmed

JOHNSON at Unit G7 on May 15, 2019, May 23, 2019, and June 2, 2019. JOHNSON's

activities during these visits is consistent with JOHNSON removing illegal narcotics from

the unit for redish·ibution purposes.

      33.     On June 25, 2019, at approximately 7:22, the Brown 2008 Chevrolet

Avalanche bearing lllinois license plate 2548763B arrived and parked in front of Unit G7.

JOHNSON exited the Avalanche from the driver's door and unlocked Unit G7.

JOHNSON went into the storage unit for approximately two minutes and re-emerged

carrying a dark-colored, medium-sized suitcase. JOHNSON placed that suitcase inside

the Avalanche and went back into Unit G7. When )Ol-Il'\JSON re-emerged, he carried a

white garbage bag, which he placed inside the Avalanche. Thereafter, JOHNSON locked

Unit G7 and departed.

     GABRIELLE TOHNSON's April 2019 Payment for the Marijuana Shipment

      34.    On May 10, 2019, JOHNSON receh•ed a text message from a supplier of

marijuana with the following message:

                                   New Total
                                   51aaa@1750
                                   l2aaa@17
                                  2aa@)1650
                                  20a+@1450
                                  ,),) d og-0
                                  00
                                                 °-CJ
                                           "'1..._.;:,J

                                  2og@1150
                                  16animalcook@1250
                                  12sherb@1250
                                           25
        2:19-mj-07173-EIL # 1       Page 48 of 70




       35.    Based on their training and experience investigating drug traffickers,

agents believe that the message above is a price listing for an order of varying strains of

cannabis. The number to the left represents a quantity in pounds, the characters in the

middle identify the strain of cannabis, and the     "@"   symbol followed by a number

identifies the per-pound price of that quantity of cam1abis. For example, this order

include 16 lbs. of "animal cook" cannabis for Sl,250 per pound. JOHNSON's marijuana

order outlined above is for more than 100 lbs.

       36.    On April 13, 2019, JOHNSON confirm.ed with the supplier that he arranged

to pay "226", meaning that JOHNSON ordered $226,000 worth of marijuana. During a

phone cal] with the supplier on April 13, 2019, JOHNSON asked the individual

coordinating payment what is a good time for him tomorrow (meaning April 14, 2019),

to which the unknown male replied any time after 1:00 p.m. Later on April 13, 2019, the

individuaJ. coordinating payment provided JOHNSON with an address for a grocery

store in Chicago, lllinois.

       37.    A snowstorm came through northern lllinois and V\Tisconsin on April 14,

2019. In a series of four text messages sent from the individual coordinating payment to

JOHNSON' s cellular phone number at approximately 2:49 p.m., the individual

coordinating payment conveyed the following: "[1/ 4j I was on a flight to Chicago this

morning that got redirected to Tulsa Oklahoma due to weather conditions. The pilot said

best case scenario we will be ia[2/ 4]nding around 5pm. We've been sitting on the tarmac

for 30 min and are hoping to take off soon ... My home gfr! Debrah(same girl as last time)

                                            26
        2:19-mj-07173-EIL # 1        Page 49 of 70




can meet y[3/ 4]our buddy at 5 pm for me, She can handle this no problem, Or you friend

can wait for me which prob won't be till at least 6pm, Let me know what you wan[4/ 4]t

to do 7 If your cool with her handling it, I'd like to give Debrah your number so she can

coordinate better because I'll be in the air," Thereafter, JOHNSON received a call from an

unknown female, JOHNSON told the female that thev will call her when "they like 45

minutes avvav ."

       38,    During the afternoon on April 14, 2019, FBI in Chicago conducted
                              0

surveillance on the Mariano s parking garage, At approximately 5:00 p,m,, GABRIELLE

JOHNSON, drove her black Dodge Challenger to Mariano's in Chicago, Illinois, Once

parked, another female entered GABRIELLE JOHNSON's Dodge ChaliengeL After

approximately two minutes, the trunk to the Dodge Challenger opened and the female

exited, removed a suitcase out of the trunk of GABRIELLE JOHNSON' s Challenger,

placed it in the trunk of the female's vehicle, and drove away,

       39,    Immediately after that encounter, GABRIELLE JOHNSON left Chicago and

drove back to the Central District of Illinois,

       40,    On April 15, 2019, at approximately 10:57 a,m,, JOHNSON sent a text

message to supplier that stated, "Yo so I just leave the crib that's only 200 she forgot the

lil one but I can mail or or I'U be out next week on Tuesdav." Based on these exchan"es
                                                             J          '   '       0



and the surveil.lance operation, agents beiieve that JOHNSON agreed to pay

approximately $226,000 for the quantities of various types of mariiuana as set forth in the

April 10, 2019, price List Approximately $200,000 of that payment was made by

                                             27
       2:19-mj-07173-EIL # 1       Page 50 of 70




GABRIELLE JOHNSON on April 14, 2019, m Chicago, JOHNSON had to make

arrangements for the remaining S26,000.

              May 1, 2019, Marijuana Shipment to the JOHNSON DTO

      41.    On May 1, 2019, at approximately 6:()4 p.m., JOHNSON placed an outgoing

call to JACK!E CAMPBELL During that call, the two arranged to meet Shortly thereafter,

law enforcement surveillance teams observed JOHNSON at CAMPBELL's residence

located at 2595 Peru Road in Decatur, Illinois, receiving the shipment of marijuana. At

approximately 6:02 p.m. on May l, 2019, JOHNSON called his California source of supply

at (312) 833-8281. During that call, the California source informed JOHNSON that the

driver was named "Carrots" and that he was scheduled to arrive between 7:08 p.m, and

7:15 p.m, After that phone call ended, JOHNSON texted the same number this message,

"2500 Peru Rd 62522." (Down the street from CAMPBELL' s residence). The prearranged

meeting location was 2500 Peru Road in Decai.ur, Illinois, 62522, which was near where

agents had set-up surveillance. Agents observed JOHNSON making contact with a semi-

b·actor trailer at approximately 7:13 p.m., which is the same time JOHNSON received a

call from the California source in which JOHNSO'.'; asked, "is that the right one?" and

the source replied, "yeah, yeah, that's the right dude." JOHNSON's Chrysler van is

behind CAMPBELL' s residence.

      42.    Around 7:19 p.m., JOHNSON unloaded several large boxes from the back

of the semi-tractor trailer. CAMPBELL helped JOHNSON unload the boxes and placed




                                          28
           2:19-mj-07173-EIL # 1     Page 51 of 70




several in JOHNSON's Chrvsler van as well as CAMPBELL's tan GMC sport-utility

vehicle.

       43.      JOHNSON and CAMPBELL got into CA\11PBELL' s GMC and drove mvay.

An unknown male got into JOHNSON's van and drove away as well at 7:25 p.m.

Surveillance and the tracker on the van confirmed that JOHNSON's Chrysler van drove

to the Storage Masters storage facility located at 4710 W. Main Street in Decatur, Illinois.

By 7:37 p.m., surveillance followed hoth vehicles as they drove to 506 N. Carol.ina

Avenue, in Decatur, lllinois, which was an address associated with EALEY. At 9:51 p.m.,

JOHNSON received an intercepted cali from the California source. During which,

JOHNSON confirmed with the source that he received ten boxes and that "box 22" has a

list of what's in everv box.

       44.      Later on May 1, 2019, Illinois State Police Trooper Heard stopped the semi

near Benton, Illinois to conduct a routine commercial motor vehicle inspection. During a

probable cause search, the semi was found to contain 12 large boxes similar to the boxes

unloaded by JOHNSON and CAMPBELL. Contained ,vithin those boxes were 200

individually vacuum-sealed bags of suspected cannabis, which was seized by the Illinois

State Police.

      Use of Cellular Phones and Digital Devices to Facilitate Drug Trafficking

       45.      Based on my experience investigating the JOHNSON DTO, I know that

JOHNSON and other members of the JOHNSON DTO have used multiple cellular




                                            29
        2:19-mj-07173-EIL # 1        Page 52 of 70




phones and continue to use multiple ceilular phones, even simultaneously, in order to

promote and facilitate illegal drug trafficking activities.

       46.    Over the course of this investigation, JOHNSON has utilized the foilowing

cellular telephone numbers, a) 217-836-9012 (October 3, 2018 - present); b) 618-570-0087

(March 8, 2019 - May 2019); c) 618-593-1659 (December 6, 2018 - February 26, 2019); d)

217-622-8027 (July 9, 2017 - November 23, 2018);          e) 217-464-0953 (April 3, 2017 -

December 20, 2017); and f) 770-312-6373 (September 7, 2016 - June 2, 2017).

       47.    On May 1, 2019, at approximately 6:04 p.m., JOHNSON used a cellular

phone to place an outgoing call to JACKIE CAMPBELL to arrange a meeting. Surveillance

teams observed JOHNSON utilizing JACKIE CAMPBELL's house at approximately the

same lime in order to receive the shipment of marijuana, as described above. Then, at

approximately 6:02 p.m. on May 1, 2019, fOHNSON used a cellular phone to call his

California source at (312) 833-8281. During that call, the California source informed

JOHNSON that the driver was named "Carrots" and that he was scheduled to arrive

betv,een 7:08 p.m. and 7:15 p.rn. After that phone call ended, JOHNSON used a cellular

phone to text the same number this message, "2500 Peru Rd 62522." The prearranged

meeting location was 2500 Peru Road in Decatur, !Uinois, 62522, which ,vas near where

agents had set-up surveillance. Agents observed JOHNSON making contact with a semi-

tractor trailer at approximately 7:13 p.m., which is the same time JOHNSON received a

call on JOHNSON's cellular phone from the Cal.ifornia source in which JOHNSON asked,

"is that the right one?" and the source replied, "yeah, yeah, that's the right dude."

                                              30
        2:19-mj-07173-EIL # 1       Page 53 of 70




                                         Vehicles

       48.    JOHNSON and other members of the JOHNSON DTO utilize several

vehicles to facilitate and promote its drug trafficking conspiracy by further transporting

marijuana for re-dislTibution, transporting money for the purchase of marijuana, and

traveling to meeting locations in order to arrange for the transfer of marijuana and

currency for the purpose of furthering the JOHNSON DTO' s drug trafficking activity.

       49.    The vehicles used to promote the JOHNSON DTO's drug trafficking

conspiracy and their respective roles are outlined below.

       a. White 2015 Cadillac Escalade, Illinois license plate Q732877

       50.    On March 10, 2019, agents observed JOHNSON enter the white 2015

CadiUac Escalade, displaying Illinois license plate Q732877 and drive away from the

gara"e
~'  b  of his new residence located at 25 N. Central Avenue, Clavton, .Missouri.
                                                                  J




       51.    On March 18, 2019, the white 2015 Cadiliac Escaiade, displaying Illinois

license pl.ate Q732877, left JENNIFER FISHER' s residence located at 3808 Eagle Claw in

Springfield, Illinois, driven by JOHNSON' s girlfriend, Ivana Booker. Booker drove the

white 2015 Cadillac Escalade, displaying Illinois license plate Q732877 to the Clayton,

Missouri residence she shares with JOHNSON. On the same day and after Booker left,

JOHNSON left JENNIFER FISh'ER's residence, having been there while the white 2015

Cadillac Escalade, displaying Illinois license plate Q732877 was also there.

              Days following the May 1, 2019, mariiuana deliven, interceo, ted
                                                            '              C




communications between JOHNSON and the unknown male reveal.ed that JOHNSON


                                           31
       2:19-mj-07173-EIL # 1       Page 54 of 70




was set to pay the remaining 525,000 owed on May 9, 2019, at the same location in

Chicago that GABRIELLE JOHNSON met up with the unknown female on April 14, 2019.

A physical surveillance operation was conducted at that location and surveillance

watched as JOHNSON met 1Nith the same unknown female that GABRIELLE JOHNSON

met with on April 14, 2019. Electronic surveillance on JOHNSON's white, 2015 Cadillac

Escalade, displaying Illinois plate Q732877, along with precise phone location data from

JOHNSON's cellular phone, showed JOHNSON in Chicago, Illinois, on May 9, 2019. On

May 9, 2019, agents conducted survei!lance of the prearranged meeting location in

Chicago, Illinois. Agents observed the same unknown female involved in the April 14,

2019, money exchange arrive at the meeting location. Agents observed JOHNSON arrive

in the white Cadiliac Escalade. The unknown female entered the passenger area oi white

Cadillac Escalade while JOHNSON was still in the driver's seat. VVithin minutes, the

female exited JOHNSON' s vehicle and JOHNSON and the urJ,nown female both left the

meeting location. Based on my h:aining and familiarity with the JOHNSON DTO, I

believe that JOHNSON used the white Cadi!Iac Escalade on May 9, 2019, to deliver the

outstanding balance of money owed to the marijuana suppfier.

      b. Brown 2008 Chevrolet Avalanche, Illinois license plate 2548763B

      53.    On February 10, 2019, at approximately 10:48 p.m., JOHNSON arrived in

the brown 2008 Chevrolet Avalanche at Northwest Mini-Storage Unit F19. JOHNSON

carried a large object from the rear of the 2008 Chevrolet Avalanche into Unit F19.

JOHNSON exits Unit F19 empty handed and walks to the rear of the vehicle. JOHNSON
        2:19-mj-07173-EIL # 1       Page 55 of 70




completed two more trips similar to the first trip. A taller male with JOHNSON carried a

fourth large item, what looked like a large trash bag, and piaced the bag inside of Unit

F19. Both JOHNSON and the taller male returned to the rear of the 2008 Chevrolet

Avalanche empty handed. JOHNSON completed two more trips carrying large items

similar to a tr·ash bag from the rear of the 2008 Chevrolet Avalanche into Unit F19. The

taller male completed one more trip. Total items carried into Unit F19 from the rear of the

2008 Chevrolet Avalanche was seven.

      54.     On February 16, 2019, JOHNSON drove the 2008 Chevrolet Avalanche to

Unit F19. This time, JOHNSON removed two large boxes from lJnit F19 and placed them

into the 2008 Chevrolet Avalanche before driving away. After leaving Unit F19,

JOHNSON traveled to Urut A42, which is registered to DEANDRI BURTON. Once at

Unit A42, JOHNSON removed the h-vo boxes from the 2008 Chevrolet Avalanche and left

them inside Unit A42 before JOHNSON drove awav.

      55.     On March 6, 2019, at approximately 12:45 a.m., JOHNSON drnve the 2008

Chevrolet Avalanche to Unit F19. JOHNSON removed a large trash bag, another large

item, and a large brown box from Unit F19 and placed them inside the 2008 Chevrolet

Avalanche. JOHNSON then drove away from Unit Fl9 but arrived at Unit A42 minutes

later. JOHNSON and an unknown individual take items out of the 2008 Chevrolet

Avalanche, including the large brown box, and left them inside Unit A42.

      56.    Based on mv training and experience as well as the investigation into the

operation of the JOHNSON DTO, JOJ-INSON's late-night conduct and transfer of items

                                            33
        2:19-mj-07173-EIL # 1       Page 56 of 70




to and from the storage units described above       1s   consistent with JOHNSON' s re-

distribution of drugs to dmvnstream sellers.

       c. Dark Blue 2013 Chrysler Town and Country Van, Illinois license plate
             BD45039

       57.     The dark blue 2013 Ciu-ysler Town and Country van bearing Illinois license

plate BD45039 is registered to COURTNEY JOHNSON with an address of 3808 Eagle

Claw Drive Springfield, lllinois, which is JENNIFER FISI-!ER' s address.

       58.     On December 14, 2018, JOHNSON drove the dark blue 2013 Chrysler Town

and Country van to Northwest Mini-Storage Unit #190. There, carried a large brov,rn box

out of Unit #190 and drove away.

       59.     On December 22, 2018, at approximately 1:19 a.m., JOHNSON drove the

dark blue 2013 Chrysler Town and Country van to North-west Mini-Storage Unit F19.

There, JOHNSON removed a total of eight large brown boxes out of Unit F19 and placed

them into the dark blue 2013 Chrysler Town and Country van and drove away. Later, at

approximately 2:34 a.m. on December 22, 2018, JOHNSON drove the dark blue 2013

Chrysler Town and Country van to Northwest Mini.-Storage Unit #190. TI1ere, JOHNSON

removed two lm·ge brown boxes from Unit #190 and then drove away.

       60.     During the May 1, 2019, marijuana delivery, the dark blue 2013 Chrysler

Town and Country van was at CAMPBELL' s residence and used to transport boxes from

the semi-tractor trailer to EALEY' s residence as described above,




                                            34
            2:19-mj-07173-EIL # 1     Page 57 of 70




       d. Black 2010 Dodge Challenger, Illinois license plate S162093

       61.      The black 2010 Dodge Challenger bearing Illinois license plate 5162093 is

registered to GABRIELLE JOHNSON and her grandmother, KATHRYN KELSHEIMER.

       62.      On April 14, 2019, GABRIELLE JOHNSON drove the black 2010 Dodge

ChaHenger bearing Ill.inois license plate 5162093 to Chicago to meet with an unknown

female in order to provide 5200,000 as payment for tbe May 1, 2019, marijuana delivery.

       e. Dark Gray 2014 Chrysler 300, Illinois license plate V926743

       63.      The dark gray 2014 Chrysler 300 bearing Illinois license place V926743 is

registered to JENNIFER FISHER at 3808 Eagle Claw Drive in Springfield, Illinois,

       64.      On November 4, 2018, JOHNSON drove the dark gray 2014 Chrysler 300

bearing Illinois license place V926743 to Unit F19 and removed a large brown box from

Unit Fl 9 before he drove away.

       65.      JENNIFER FISHER has, on multiple occasions in June 2019, driven the gray

Chrysler 300, which has been parked, also on multiple occasions in June 2019, at

JENNIFER FISHER's residence located at 3808 Eagle Claw Drive in Springfield, lllinois

       f.    Silver 2008 Buick Enclave, Illinois license plate 265476

       66.      Investigators have identified a silver-colored 2008 Buick Enclave SUV that

is frequently operated by.- MARQUEVIN S\.DTH. The Buick currentlv_, displavs
                                                                          ., Illinois
                                                                             ~




license plate "2654.76." The vehicle is registered to GUIITIERREZ S. COLE.

       67.      On October 3, 2018, between approximately 7:14 p.rn. and 7:19 p.m.,

JOHNSON drove an SUV with a partial Illinois license plate visible (characters 2, 3, & 4


                                             35
             2:19-mj-07173-EIL # 1              Page 58 of 70




- "654") up to Unit Fl 9 and went inside. vVhen JOHNSON re-emerged, he carried a large

brown box, which he placed inside the SUV. JOHNSOJ\: retTieved a second box and then

a third box and placed them inside the SUV. Alter he locked the unit, JOHNSON drove

away.

         68.         On October 3, 2018, between approximately 7:22 p.m. and 7:25 p.m.,

JOHNSON returned to Unit F19 driving the same SUV. Once parked in front of the unit,

JOHNSON opened the hatch of the SUV. 'When JOHNSON opened the hatch to the SUV,

all tlu·ee boxes JOHNSON placed inside previously were missing. JOHNSON then

loaded into the SUV three more large brown boxes and two large black trash bags

retrieved from within Unit F19. JOHNSON closed and locked Unit F19 and drove away

again.

                       JEl\.'NIFER FISHER's Facilitation of TOHNSON's Travel

          69.        Investigation has shown that JOHNSON travels frequently by air despite

having no known legitimate source of income. Over the past 18 month, JOHNSON made

the following tr·ips:

                    DATE                      ORIGINATION            DESTINATION

                1/ 23 / 18                         St. Louis .          Los Angeles
                  ~ 1/1..- _8
~ - - - · 1 ~1/_?_;;
1_              •
                                -·
                                _ _
                                      --~-·--'_..c__C:=:cc!..--=-----=S=====-=====---
                                                LOS     nr;e es   ·an Francisco to St. Louis
                2/11/18                            St Louis             Los Anaeles
                2/13/18                           Los Anr;eles            St. Louis
                2/16/18                            St Louis             Los Angeles
                2/21/18                           Los A1weles             St. Louis
                3/3/18                             St. Louis            Los Angeles
                 3/3/'JS                          Los Anveles          San Francisco
                                                                                      ---~-
               . 3/ 6/18                      •· San Francisco            St. Louis
                3/18/18                             Chicao-o               Miami
                                                        36
       2:19-mj-07173-EIL # 1   Page 59 of 70




          DATE                 ORIGINATION                       DESTINATION

         3/20/18                  Miami                                 Chicago
         4/23/18                 St Louis                       Salt Lake Citv to San          I
                                                                                               !

                                                                       Francisco . --~---•-·--~
                                                                      ~·----
        4/24/18                San Francisco .·                        St. Louis
         4/26/18                  St. Louis                              Atlanta
         4/28/18                   Atlanta                             St. Louis
         5/3/18                   St. Louis                          Sacramento
         5/4/18                 Sacramento                             St. Louis
          5/2318                  St. Louis                          Kansas Citv
       > 5/25/18                Kansas City                 Salt Lake Citv to San Jose
         5/28/18                Sacramento                             Houston
j
!        5/29/18                  Houston                              St. Louis
         6/1/18                   St. Louis                             Atlanta
         6/3/18                    Atlanta                             St. Louis
         6/11/18                  St. Louis                            Houston
         6/12/18                  Houston                  Salt Lake Citv to Fresno, CA
         6/13/18                Fresno_, CA                      Dallas to St. Louis
Ii·-     6/24/18                  St. Louis              !           Los An"'eles
         6/26/18                Los An,Yeles                           St. Louis
         6/30/18                  St.Louis                           Los Angeles
         7/1/218                  Phoenix                              St. Louis
         7/2'.J/18                St. Louis                Salt Lake City to Sacramento
         7/24/18               San Francisco                Salt Lake City to St. Louis
         7/27 /18                Peoria, IL                           Las Vegas
         7/30/18                 I.as Vegas                            Peoria, lL
         8/27 /18                 St. Louis                  Atlanta then return to St.
                                                                          Louis
         9/1/18                  St. Louis                            New York
         9/3/18                  New York                              St. Louis
         9/21/18                 SL Louis                              Houston
         9/21/18                 Houston                             , St. Louis
         9/28/18                 St. Louis                               I\1-ian1i
                                                  .    ·1
        10/1/18                   Miami           -.   !               St. Louis ,.
        10/6/18                  St. Louis                             Mian1j
        10/10/18                  Miami                               Atlanta
        10/12/18                  Atlanta                            St. Louis
        10/22/18       >1I       St.!Louis                       · SanF.rancisco
        10/23/18                Sacramento                          Los Angeles
        10/27/Hi                Los Angeles                         Sacramento
                                      37
        2:19-mj-07173-EIL # 1      Page 60 of 70




             DATE                 ORIGINATION                 DESTINATION

     10/28/18          Sacramento                   St. Louis
                                        !
     11/18/18              St. Louis   :<· '         Atlanta1
     11/20/18               Athmta                  St. Louis
     11/ 271/18       ·--·
                           Chicago                 Dubai,  UAfr
      12/3/18         Dubai, CAE                    Chka,rn          1
      1/16/19   <,-'!    :St. Louis             San Franc1sco ·
      1/17/19          (Unknown)                    St. Louis
      1/27/19              St. Louis               Sacramento
     1/27/2019         Sacramento                  Los Ano"t::les
                      Los Angeles
      1/28/19
        1
                                             - (Unknovm)
      2 11/19              St. Louis          ___ _hos An.gdes
      2/15/19         Los Angeles                   St. Louis
      2/18/19               Atlanta                 St.  Louis
      2/25/19              St. Louis
L-------~~--------------------                     Los Allgeles
      2/28/19          Los Angeles           St. Louis (3/1;']~)___ _..
       4/1/19              St.  Louis              Los Angeles
       4/ 4/19         Los A.:rweles                St. Louis
      4/16/19              St. Louis                  Miami
      4/19/19                Miami                    Atlanta
      4/20/19               Atlanta                 St. Louis
      4/23/19              St.-------
                                 Louis             Los An~;eles
      4/26/19          Los Angeles                  St. Louis
      5/10/19               St.  Louis                Mia1ni
,·------'--'------+----------~------------~
       5/13/19               Miami                  St: Louis
      5/17/19               St. Louis              Los ;\ngcle.s
      5/20/19          Los Ano-eles      !i         St. Louis
                                          !

       5/24/19              St. Louis                 Miami
      5/28/19             ·• Miami                   St. Louis

       70.     JOHNSON' s May 3, 2018, flight to Sacramento was booked on May 2, 2018,

using JENNIFER FISHER's Sam's Club World Mastercard account ending in 8658 and

processed by Synchrony Bank. The billing statement in October 2018 and as recently as

lvfay 6, 2019, was addressed to "JENNIFER FISHER" at "3808 EAGLE CLAVV DR" in

Springfield, lllinois.

                                           38
        2:19-mj-07173-EIL # 1         Page 61 of 70




       71.    At the same time JOHNSON's May 3, 2018, flight to Sacramento was

booked, another booking to Sacramento, via Salt Lake City, for the same day was made

for JAMES ALLEN using the same Sam's Club World Mastercard account ending in 8658.

On May 2, 2018, a $3,000 cash payment was made toward that Sam's Club World

Mastercard account ending in 8658 in the Sam's Club store located in Springfield, lllinois.

       72.    .!AMES ALLEN is a Kansas Citv,-' associate of -JOHNSON. On December 21,

2018, Kansas City FBI stopped a mule carrying 5665,170 in United States Currency in his

truck The mule was interviewed and provided the following information:

               a. The individual had been "a mule" fm 'T' and "Erve" since February

                  2018.   "J" referred to JAMES ALLEN and "Erve" referred to JOHNSON.
               b. The mule stated he made over 10 trips to California and/ OT Oregon for

                  "ERVE" and    'T'. The mule collected money from "ERVE" in Illinois, at
                  a house, storage unit or parking lot, then he travel to Kansas City,

                  J\1issouri to co11ect rnoney from   nrr.
               c. The mule stated    T' and "ERVE" both pay hirn S1,000 each trip to cover

                  the cost of fuel for the trip and, when he delivers the product, he is paid

                  55,000 each from   'T' and "ERVE".

       73,    On M.ay 7, 2019, at approximately 5:10 p.m., JOHNSON spoke to JENNIFER

FISHER, and insb·ucted her to send JOHNSON "one of your cards," meaning a credit

cmd in order to use to further facilitate the JOHNSO"J OTO' s drug trafficking activities.




                                             39
        2:19-mj-07173-EIL # 1        Page 62 of 70




                   Residences Associated with Tohnson DTO Members

       74.      In order to further the JOHNSON DTO's drug trafficking activities,

JOHNSON travels frequently betvveen his apartment located at 25 N. Central Avenue

#309 in St Louis (Clayton), Missouri, to ]OHNSON's mother's residence located at 3808

Eagle Claw Drive in Springfield, Illinois, and to storage units and JOHNSON DTO

member residences in Decatur, Illinois. The specific roles of the various locations utilized

bv
 "
   the JOBNSON DTO are outlined bv' location below.

             a. 25 N. Central Avenue #309, St. Louis, Missoui.

       75.      The premises located at 25 N. Central Avenue #309 in St Louis, Missouri,

is JOHNSON's primary residence. On March HJ, 2019, agents observed JOHNSON enter

his 2015 Cadillac Escalade, displaying Illinois license plate Q732877 and drive away from

the garage oi his residence located at 25 N. Central Avenue, Clayton, Missouri. Rental

records indicate that JOHNSON used a fictitious name to rent Apartrnent #309, but the

phone number associated with the renter of Apartment #309 is a phone number

JOHNSON used.

             b. 10 Whippoorwill Drive; Decatur, Illinois.

       76.      TIMOTHY EALEY' s primary address is a residence at the premises located

at 10 v\Thippoorwill Drive in Decatur, Illinois. As oi July 1, 2019, Ameren utilities for 10

v\Thippoorwill Drive in Decatur, lilinois, identify the customers as EALEY and Chastina

Eaiey, EALEY's wife. Additionally, City of Decatur water billing lists as of July 1, 2019,

the customer for 10 v\/hippoorwill Drive in Decatur, Illinois, as Chastina Ealey.


                                             40
         2:19-mj-07173-EIL # 1       Page 63 of 70




       77.   On October 16, 2018, a surveillance operation was conducted in Springfield

and Decatur, Illinois relating to the activity of the black Chevrolet dually pickup truck

displaying Missouri license plate 48A9MB driven by WlLLEY. At approximately 5:53

p.m., the Chevy drove east on Highway 36/72 near Jacksonville, Illinois. The truck was

pulling the large trailer displaying Missouri license plate 18F1EB. Surveillance also

confirms that WILLEY was the front seat passenger. The truck exited Highway 36.72 at

VeterarLs Parkway in Springfield, Illinois. At approximately 6:27 p.m., a black Dodge

Charger, displaying lllinois license plate ACS-3416, backed out of the drivewav at 3808

Eagle Claw Drive Springfield, Illinois. At approximately 6:33 p.rn., JOHNSON drove the

Dodge to the Capitol Storage facility located at 2225 J. David Jones Parkway in

Springfield, Illinois. The truck also arrived at the storage facility and foliowed the Dodge

into the facility. Approxim.ately six minutes later, both vehicles exited the facility. The

trnck is followed east on Highway 36/72. At approximately 7:29 p.rn., the Dodge is seen

waiting outside the Northwest Mini-Storage facilitv main gate in Decatur, Illinois. At

approximately 7:3?, p.rn., the truck exited l-72 at Route 121 and headed south toward

Decatur. The truck tu.rned into tbe Northwest Mini-Storage facility. At approxirnateiy

7:34 p.rn., the h·uck pul.ied up to and stopped at Unit Fl 9. At approximately 7:41 p.rn.,

JOHNSON was inside of Unit Fl9 using a light. JOHNSON exited Unit Fl9 carrying a

dark colored bag. JOHNSON closed and locked the door to Unit F19 then walks out of

sight. The Dodge then drove from Unit Fl 9 to 10 Whippoorwill Drive in Decatur, Illinois,

where it parked.

                                             41
        2:19-mj-07173-EIL # 1         Page 64 of 70




             c. 506 N. Carolina Avenue; Decatur, Illinois.

       78.      EALEY also maintains a residence at the premises located at 506 N. Carolina

Avenue in Decatur, Illinois. On a daily or near daily frequency between approximately

June 11, 2019, and June 25, 2019, EALEY's wife, Chastina Ealey was observed leaving

from and returning to 506 N. Carolina Avenue in Decatur, Illinois. During that time,

Chastina Ealey typically drove the v:hite 2010 Lincoln sport utility vehicle bearing Illinois

license plate BBl 1238 and registered to EALEY and parked that same sport utility vehicle

at or near 506 N. Carolina Avenue in Decatur, Illinois. As of June 26, 2019, EALEY and

Chastina Ealey are the current Ameren (power utility) customers registered at 506 N.

Carolina Avenue in Decatur, Illinois, and have been since December 13, 2018.

       79.      On May 1, 2019, after the marijuana shipment arrived and was unloaded,

JOHNSON, CAMPBELL, and EALEY drove to 506 N. Carolina Avenue, in Decatur,

Illinois between approximately 7:37 p.m. and 8:05 p.m. At approximately 9:00 p.m., a

light-col.ored Buick arrived at 506 N. Carolina Avenue. At approximately 9:40 p.m., that

Buick departed after an unknovm individual placed two large bags in the trunk. Agents

followed the Buick, which drove directly to Storage Masters located at 4710 W. Main

Sh·eet in Decatur, Illinois. At 9:51 p.m., JOHNSON received an intercepted call from the

California source. During which, JOHNSON confirmed with the source that he received

ten boxes and that "box 22" has a list of what's in every box. At approximately 9:53 p.1h,

JOHNSON' s blue ChTysler van departed from 506 N. Carolina Avenue.




                                             42
         2:19-mj-07173-EIL # 1        Page 65 of 70




             d. 724 W. Division Street; Decatur, Illinois.

       80.      MARQUEVIN Q. SMITH' s primary residence is the prem.ises located at 724

W. Division Street in Decatur, Illinois. As of July 1, 2019, MARQUEVIN Q. SMITH's most

recent Illinois driver's license in.formation identified SMITH' s address as 724 W. Division

Street, Decahn·, Illinois.

       81.      On January 31, 2018, at approximately 2:03 p.m., surveillance showed that

JOHNSOJ\'. arrived at SMITH's house at 724 W. Division Street, Decatur, Illinois, in a

silver-colored, 2017 Toyota Corolla with Florida license plate 918 KUX, which was a

rental car. At approximately 9:47 p.m., surveillance showed a white, 2016 Chevy Impala

with Illinois license plate AM74121 arrived and stopped on the street in front of 724 W.

Division Street. No one exited the vehicle. Less than one minute later, surveillance

identified JOHNSON as he walked up to the vehicle, opened the rear driver's side door

and leaned into the vehicle. JOHNSON then pulled away from the vehicle, closed the

vehicle door, and walked back toward the front of 724 Vv. Division Street. Approximatelv

one minute later, surveillance 'Watched as JOHNSO"J returned to the vehicle carrying a

large bag then enters the back seat of the vehicle by wav of the rear driver's side door.

Approximately three minutes later, JOHNSON exited the vehicle without the bag and

walked toward 724 W. Division Street. The 2016 Chevy Impala then pulled away. At

approximately 11:10 p.m., a traffic stop was conducted on the white, 2016 Chevy Impala

with Illinois license plate AM74121 and more than 3,000 grams (12 pounds) of cannabis

was located in the b·unk of tbe vehicle in a vacuum-seal bag which was wrapped in tvv0


                                              43
        2:19-mj-07173-EIL # 1            Page 66 of 70




additional bags. The outer bag was similar to the bag that JOHNSON was carrying when

surveiliance observed him just prior to entering this vehicle. The subject driving the car,

W ARNETHER BANKS, was arrested and charged with possession of a controlled

substance stemming from this traffic stop. WARNETlIER BANKS was offered an

opportunity to cooperate with law enforcement but refused to do so.

             e. 1212 W. Lincoln Park Drive; Decatur, Illinois.

       82.        DEANDRI BURTON' s primary residence is the premises located at 1212 W.

Lincoln Park Drive in Decatur, Illinois. Telephone records for phone number 217-413-

3409 include the subscriber's address as 1212 W. Lincoln Park Drive in Decatur, Illinois.

Utility services to 1212 Vv. Lincoln Park Drive in Decatur, Illinois, are registered to "Dee

Burton." Agents also identified BURTON's voice on intercepted calls with JOHNSON

between March 13, 2019, and May 8, 2019, while BURTON was using telephone number

217-413-3409.

       83.        During the March 6, 2019, late-night visit to Unit A42, which is registered

to BURTON, and described above, JOHNSON was accompanied by another male, whom

officers were unable to clearly identify on the pole camera. However. that unidentified

individual was the individual udocked and opened Unit A42.

             f.   3808 Eagle Claw Drive; Springfield, Illinois.

       84.        The premises located at 3808 Eagle Claw Drive in Springfield, Illinois, is the

primary address of JOHNSON's mother, JENNIFER FISHER JOHNSON freouentlv
                                                                . .     '




stays at his mother's house in Springfield, Illinois.


                                                44
        2:19-mj-07173-EIL # 1        Page 67 of 70




      85,      On September 24, 2018, GABRIELLE JOHNSON drove away from 3808

Eagle Claw Drive, Springfield, Illinois, in her black 2010 Dodge ChaUenger. Within an

hour, GABRIELLE JOHNSON arrived at Unit F19 in Decatur, Illinois, and met JOHNSON

at the storage unit JOHNSON removed a large black bag from Unit F19 and placed it in

the trunk of GABRIELLE JOHNSON' s Dodge Challenger. An hour after that, the Dodge

Challenger returned to 3808 Eagle Claw Drive, Springfield, Illinois, Within 20 minutes,

JENNIFER FISHER exited 3808 Eagle Claw Drive to re-park the Dodge Challenger on the

street in front of the residence. Ten minutes after that, JOHNSON arrived in his white

Chrysler 300, JOHNSON opened the trunk of the black Dodge Challenger, removed the

black bag, placed the black bag in the trunk of his white Chrysler 300, and drove away in

his white Chrysler 300, Fifteen minutes later, JOHNSON reh1rned to 3808 Eagie Claw

Drive in his white Chrysler 300 and parked that Chrysler on the driveway. Minutes later,

agents observed the black Dodge Challenger drive away, but agents could not determine

who was driving,

             g. 2595 Peru Road; Decatur, Illinois.

       86.      JACKIE CAMPBELL's primary residence is the premises located at 2595

Peru Road in Decatur, Illinois, In preparation of the May 1, 2019, marijuana delivery,

CAMPBELL agreed to assist the JOHNSON DTO by allowing the shipment to be

delivered at his residence located at 2595 Peru Road in Decatur, IIlinois. Further, when

the shipment arrived, JOHNSON, CAMPBELL, and EALEY were waiting to unload the

shipment at 2595 Peru Road in Decatur, ILiinois.


                                             45
           2:19-mj-07173-EIL # 1       Page 68 of 70




          87.   On May 1, 2019, at approximateiy 6:04. p.m., which is before the marijuana

  deliverv arrived, JOHNSON cailed CAMPBELL and asked CAMPBELL where he was.

  In response, CAMPBELL told JOHNSON that CAMPBELL was at "the house" and "at

  the pond." CAMPBELL' s residence at 2.595 Peru Road in Decatur, Illinois, includes a

  small pond on the property. At 6:20 p.m., surveillance observed CAMJ.OBELL drive the

  recreational vehicle in the driveway at 2595 Peru Road in Decatur, Illinois, over in such a

  way that provided additional space to back a semi-tractor trailer onto the driveway.

  While CAMPBELL is still in the recreational vehicle, JOHNSON arrived at 2595 Peru

  Road in Decatur, Illinois. JOHNSON and CAMPBELL appeared to speak to one another

  while CAMPBELL was still standing in the doorway of the recreational vehicle.



                                                   Respectfully submitted,
                                               s/Mark Hill

                                                   Mark T. Hi!!
                                                   Special Agent
                                                   Federal Bureau of Investigation

  s/Eric Long            to before me on July 3, 2019

(.. _ ,L---~~
    Eric L . g{/-r-=-----------
  UNITED STATES MAGISTRATE JUDGE




                                              46
                        2:19-mj-07173-EIL # 1                 Page 69 of 70

AO 442 (Re\'. 1 Iil 1_) Arrest \Vimant



                                               UNITED STATES DISTRICT COURT
                                                                      for the
                                                             Central District of Illinois

                    United Stares of America
                                    V.

                                                                                 Case No.
                                                                                                                    _ '1I33 -DI
                COURTNEY TYLER JOHNSON

                                                                                                              A TRUE COPY
                                                                                                                 A.TTEST
                                                                                                   ;,c,   YASUNAGA. CLERK OF COURT
                               Defendanr
                                                                                                ' ; --42Zt-lP1{4£"',~-L{h4-______
                                                                                                           DEPt.rrY-t:LERK
                                                          ARREST \VARRANT                              U.S DISTRICT COURT
                                                                                                  '':NTR/11,,,D)'?JRICT OF ILLINOIS
To:       Any authorized law enforcement officer                                                      ·-Lt::'ct-,1,_,/"J,___ _ __
          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be m-restedJ           COURTNEY TYLER JOHNSON
who is accused of an offense or violation based on the following document filed with the court:

0 Indictment                0 Superseding lndictment           0 Information        0 Superseding Information             r:i Complaint
0 Probation Violation Petition                  0 Supervised Release Violation Petition       0 Violation Notice          O Order of the Court

This offense is briefly described as follows:

  Conspiracy to possession with the intent to distribute marijuana, in violation of Title 21, United States Code, Sections 846,
  841 (a)(1) and (b)(1 )(C).



                                                                                s/Eric Long


Date: _ _0~7~10~3~1~20~1~9_ _
                                                                            /d                                       ce _____
City and state:                     Illinois                                     HON. ERIC I. LONG, U.S. MAGI.STRATE JUDGE
                                                                                                 Primed nome and n't!e


                                                                     Return

          This warrant was received on          (date)    - - - - - - - , and the person was arrested on r'dore,_1
at (dry and s1aie J


Date: _________
                                                                                              Arresting oj]icer ·s signarure



                                                                                                 Printed name and title
                        2:19-mj-07173-EIL # 1            Page 70 of 70


AO 442 (Rev. l lil 1) Arrest Warrant (Page 2)




                       This second page contains personal identifiers provided for law-enforcement use only
                       and therefore should not be filed in court with the executed warrant unless under seal.

                                                     (Not for Public Disclosurej

Name of defendant/offender:
Known aliases:
Last known residence:
Prior addresses to which defendant/offender may still have ties:


Last known emplQ,Yment:
Last known telephorie numbers:
Place of birth:
Date of birth:
Social Security number:
Height                                                                 Weight:
Sex:                                                                   Race:
Hair:                                                                  Eyes:
Scars, tattoos, other distinguishing marks:




History of violence, weapons. drug use:


Knovm family. friends. and other associates (name. reimion address, phone numben:


FBI number:
Complete description of auto:


Investigative agency and address:

                                                          -   ----   -----------------
Name and telephone numbers (office and eell) of pretrial services or probation officer ([/applicable):




Date of last contact with pretrial services or probation officer (if applicable):
